Exhibit 10.1

EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

By and among

DENT-A-MED INC.

DENT-A-MED RECEIVABLES CORPORATION

HC RECOVERY, INC.

as Borrowers

 

 

WELLS FARGO PREFERRED CAPITAL, INC.

as Agent

 

 

Each of the financial institutions

now or hereafter a party hereto

as Lenders



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE 1 DEFINITIONS

     1     

Section 1.1

  

Certain Definitions

     1     

Section 1.2

  

Rules of Construction

     13   

ARTICLE 2 THE REVOLVING CREDIT FACILITY

     14     

Section 2.1

  

The Loan

     14     

Section 2.2

  

The Notes

     15     

Section 2.3

  

Method of Payment

     15     

Section 2.4

  

Extension and Adjustment of Maturity Date

     15     

Section 2.5

  

Use of Proceeds

     15     

Section 2.6

  

Interest

     15     

Section 2.7

  

Advances

     16     

Section 2.8

  

Prepayment

     19     

Section 2.9

  

Fees

     19     

Section 2.10

  

Regulatory Changes in Capital Requirements; Replacement of a Lender

     20     

Section 2.11

  

Sharing of Payments

     21     

Section 2.12

  

Pro Rata Treatment

     21     

Section 2.13

  

Accordion Facility

     21   

ARTICLE 3 SECURITY

     22     

Section 3.1

  

Security Interest

     22     

Section 3.2

  

Financing Statements

     22     

Section 3.3

  

Collateral Requirements

     22     

Section 3.4

  

Collections

     23     

Section 3.5

  

Additional Rights of Agent; Power of Attorney

     23     

Section 3.6

  

Additional Collateral Provisions

     24   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     25     

Section 4.1

  

Representations and Warranties as to Receivables

     25     

Section 4.2

  

Organization and Good Standing

     26     

Section 4.3

  

Perfection of Security Interest

     26     

Section 4.4

  

No Violations

     26     

Section 4.5

  

Power and Authority

     26     

Section 4.6

  

Validity of Agreements

     26     

Section 4.7

  

Litigation

     27     

Section 4.8

  

Compliance

     27     

Section 4.9

  

Accuracy of Information; Full Disclosure

     27     

Section 4.10

  

Taxes

     27     

Section 4.11

  

Indebtedness

     28     

Section 4.12

  

Investments

     28     

Section 4.13

  

ERISA

     28     

Section 4.14

  

Hazardous Wastes, Substances and Petroleum Products

     28   

 

i



--------------------------------------------------------------------------------

 

Section 4.15

  

Solvency

     28     

Section 4.16

  

Business Location

     29     

Section 4.17

  

Capital Stock

     29     

Section 4.18

  

No Extension of Credit for Securities

     29     

Section 4.19

  

Anti-Terrorism Laws

     29   

ARTICLE 5 CONDITIONS TO LOAN

     30     

Section 5.1

  

Documents to be Delivered to Agent Prior to Effectiveness

     30     

Section 5.2

  

Conditions to all Advances

     32   

ARTICLE 6 AFFIRMATIVE COVENANTS

     32     

Section 6.1

  

Place of Business and Books and Records

     33     

Section 6.2

  

Reporting Requirements

     33     

Section 6.3

  

Books and Records

     33     

Section 6.4

  

Financial Covenants

     34     

Section 6.5

  

Compliance With Applicable Law

     35     

Section 6.6

  

Notice of Default

     35     

Section 6.7

  

Existence, Properties

     35     

Section 6.8

  

Payment of Indebtedness; Taxes

     35     

Section 6.9

  

Notice Regarding Any Plan

     36     

Section 6.10

  

Other Information

     36     

Section 6.11

  

Litigation

     36     

Section 6.12

  

Business Location, Legal Name and State of Organization

     36     

Section 6.13

  

Operations

     37     

Section 6.14

  

Credit Card Agreement and Sale Agreement

     37     

Section 6.15

  

Further Assurances

     37   

ARTICLE 7 NEGATIVE COVENANTS

     37     

Section 7.1

  

Payments to and Transactions with Affiliates

     37     

Section 7.2

  

Restricted Payments

     37     

Section 7.3

  

Indebtedness

     38     

Section 7.4

  

Guaranties

     38     

Section 7.5

  

Nature of Business

     38     

Section 7.6

  

Negative Pledge

     38     

Section 7.7

  

Investments

     38     

Section 7.8

  

Compliance with Formula

     38     

Section 7.9

  

Acquisitions

     38     

Section 7.10

  

Use of Proceeds

     38     

Section 7.11

  

Amendment to Subordinated Debt

     38     

Section 7.12

  

Credit Card Agreements and Sale Agreements

     38     

Section 7.13

  

Senior Management

     38     

Section 7.14

  

Bulk Purchases

     39   

ARTICLE 8 EVENTS OF DEFAULT

     39     

Section 8.1

  

Failure to Make Payments

     39     

Section 8.2

  

Information, Representations and Warranties

     39     

Section 8.3

  

Covenants and Agreements

     39     

Section 8.4

  

Collateral

     39   

 

ii



--------------------------------------------------------------------------------

 

Section 8.5

  

Defaults Under Other Agreements

     39     

Section 8.6

  

Certain Events

     39     

Section 8.7

  

Possession of Collateral

     40     

Section 8.8

  

Credit Documents

     40     

Section 8.9

  

Hedging Agreements

     40     

Section 8.10

  

Material Adverse Change

     40   

ARTICLE 9 REMEDIES OF AGENT AND WAIVER

     40     

Section 9.1

  

Agent’s Remedies

     40     

Section 9.2

  

Waiver and Release by Borrowers

     41     

Section 9.3

  

No Waiver

     41     

Section 9.4

  

Application of Proceeds

     41   

ARTICLE 10 MISCELLANEOUS

     42     

Section 10.1

  

Indemnification and Release Provisions

     42     

Section 10.2

  

Amendments

     43     

Section 10.3

  

APPLICABLE LAW

     44     

Section 10.4

  

Notices

     44     

Section 10.5

  

Termination and Release

     45     

Section 10.6

  

Counterparts

     45     

Section 10.7

  

Costs, Expenses and Taxes

     45     

Section 10.8

  

Participations and Assignments

     46     

Section 10.9

  

Effectiveness of Agreement

     48     

Section 10.10

  

JURISDICTION AND VENUE

     48     

Section 10.11

  

WAIVER OF JURY TRIAL

     48     

Section 10.12

  

REVIEW BY COUNSEL

     48     

Section 10.13

  

Exchanging Information

     48     

Section 10.14

  

Patriot Act Notice

     48     

Section 10.15

  

Acknowledgment of Receipt

     48     

Section 10.16

  

Advertisement

     49   

ARTICLE 11 AGENT

     49     

Section 11.1

  

Appointment of Agent

     49     

Section 11.2

  

Nature of Duties of Agent

     49     

Section 11.3

  

Lack of Reliance on Agent

     49     

Section 11.4

  

Certain Rights of Agent

     50     

Section 11.5

  

Reliance by Agent

     50     

Section 11.6

  

Indemnification of Agent

     50     

Section 11.7

  

Agent in its Individual Capacity

     51     

Section 11.8

  

Holders of Notes

     51     

Section 11.9

  

Successor Agent

     51     

Section 11.10

  

Collateral Matters

     52     

Section 11.11

  

Delivery of Information

     52     

Section 11.12

  

Defaults

     52   

ARTICLE 12 INTER-BORROWER PROVISIONS

     53     

Section 12.1

  

Certain Borrower Acknowledgments and Agreements

     53     

Section 12.2

  

Maximum Amount of Joint and Several Liability

     54     

Section 12.3

  

Authorization of Borrower Agent by Borrowers:

     54   

 

iii



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT is made as of the 18th day of May, 2011 by and
among DENT-A-MED INC., an Oklahoma corporation (“Borrower Agent” or
“Dent-A-Med”), DENT-A-MED RECEIVABLES CORPORATION, a Delaware corporation
(“Receivables Corporation”), and HC RECOVERY, INC., an Oklahoma corporation (“HC
Recovery” and together with Borrower Agent and Receivables Corporation, the
“Borrowers” and each individually is referred to as a “Borrower”), each with its
chief executive office at 203 East Emma Avenue, Springdale, Arkansas 72765,
WELLS FARGO PREFERRED CAPITAL, INC., as agent for Lenders (“Agent”), an Iowa
corporation with its principal office located at 800 Walnut Street, Des Moines,
Iowa 50309, and the financial institutions from time to time party hereto
(collectively, the “Lenders” and each individually is referred to as a
“Lender”).

BACKGROUND

Borrowers have requested and Agents and Lenders have agreed to make available to
Borrowers a secured revolving credit facility in the initial amount of the
Maximum Principal Amount, all on the terms and subject to the conditions set
forth herein

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions. The terms defined in this Section 1.1, whenever
used and capitalized in this Agreement shall, unless the context otherwise
requires, have the respective meanings herein specified.

“Account” as the meaning assigned to that term in the UCC, including all rights
to payment for goods sold or leased, or for services rendered.

“Acknowledgment and Waiver Agreements” means the acknowledgment and waiver
agreements, in form and substance acceptable to Agent, executed and delivered to
Agent by mortgagees, landlords, warehousemen or other Persons in possession of
any Collateral or at whose premises any Collateral is located.

“Advance” means each advance of the Loan made to Borrowers pursuant to
Section 2.1 of this Agreement.

“Advance Rate” means (a) initially Sixty Five Percent (65%) and (b) the
following percentage based upon the Collateral Performance Indicator as of the
end of each month then most recently ended for which monthly reports have been
delivered to WFPC, pursuant to Section 6.2, commencing with the calendar month
ending June 30, 2011:

 

1



--------------------------------------------------------------------------------

Collateral Performance Indicator

  

Advance
Rate

 

Less than or equal to 24%

     67 % 

Greater than 24% but less than or equal to 26%

     66 % 

Greater than 26% but less than or equal to 32%

     65 % 

Greater than 32% but less than or equal to 33%

     64 % 

Greater than 33% but less than or equal to 34%

     63 % 

Greater than 34% but less than or equal to 35%

     62 % 

Greater than 35%

     61 % 

“Affiliate” means (i) any Person who or entity which directly or indirectly
owns, controls or holds Five Percent (5.0%) or more of the outstanding
beneficial interest in a Borrower; (ii) any entity of which Five Percent
(5.0%) or more of the outstanding beneficial interest is directly or indirectly
owned, controlled, or held by a Borrower; (iii) any entity which directly or
indirectly is under common control with a Borrower; (iv) any officer, director,
partner or employee of a Borrower or any Affiliate; or (v) any immediate family
member of any Person who is an Affiliate. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting securities, by contract, or otherwise.

“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified or supplemented from time
to time.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by Agent, in accordance
with Section 10.8 in form and substance satisfactory to Agent (in its sole and
absolute discretion).

“Annual Compliance Certificate” means a certificate in the form of Exhibit A
attached hereto and made a part hereof.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the Patriot Act.

“Applicable Margin” means Five Percent (5.0%).

“Availability Statement” means the certificate in substantially the form of
Exhibit B attached hereto and made part hereof.

“Backup Servicer” means Systems & Services Technologies, Inc. and any other
Person selected by Agent to act as a replacement backup servicer.

“Backup Servicing Agreement” means that certain Backup Servicing Agreement dated
as of the date hereof among Borrowers, Agent and Backup Servicer, as amended,
modified, restated or extended from time to time, and any replacement backup
servicing agreement with a Backup Servicer.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.

“Bank Products” means any one or more of the following types of services or
facilities extended to a Borrower by Agent or any WFPC Affiliate: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Subsidiary.

“Books and Records” means all of Borrowers’ original ledger cards, payment
schedules, credit applications, contracts, lien and security instruments,
guarantees relating in any way to the Collateral and other books and records or
transcribed information of any type, whether expressed in electronic form in
tapes, discs, tabulating runs, programs and similar materials now or hereafter
in existence relating to the Collateral.

“Borrower Agent” has the meaning assigned to that term in the recitals.

“Borrowers’ Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.

“Borrowing Base” means, as of the date of determination, and subject to change
from time to time as described below, an amount equal to (a) the Advance Rate
multiplied by the aggregate balance of outstanding Eligible Receivables, minus
(b) reserves established by Agent pursuant to Section 2.1(e).

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.

“Capital Base” means the sum of (a) Borrowers’ Tangible Net Worth, plus
(b) Subordinated Debt provided that at least Eighty Percent (80%) of the
principal amount of Subordinated Debt is subordinated to the Obligations
pursuant to a Subordination Agreement.

“Cash Management Services” means any services provided from time to time by
Agent, or any WFPC Affiliate to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

“Change of Ownership” mean (a) Harbert Private Equity Fund II, LLC or its
affiliate funds fail to own directly or indirectly at least Eighty Percent
(80%) of the Equity Interests that it owns as of the Closing Date of Dent-A-Med,
(b) Dent-A-Med fails to own directly One Hundred Percent (100%) of the Equity
Interests of HC Recovery and Receivables Corporation, or (c) any Borrower fails
to own directly One Hundred Percent (100%) of the Equity Interests that such
Borrower owns as of the Closing Date of each of its Subsidiaries.

“Closing Date” means May 18, 2011.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.

“Collateral” means any and all rights and interests in or to personal Property
of Borrowers, whether now owned or hereafter created or acquired, pledged from
time to time as security for the Obligations, which shall specifically include,
without limitation, all of the following with respect to each Borrower:

(a) All now owned or existing and hereafter acquired, created, or arising
Accounts and Receivables;

(b) All collateral, security, and guaranties now or hereafter in existence for
Accounts and Receivables;

(c) All now owned and hereafter acquired, created or arising General Intangibles
of every nature, kind and description, including, without limitation, the Credit
Card Agreements, the Sale Agreements, customer lists, choses in action, claims,
books, records, goodwill, patents and patent applications, copyrights,
trademarks, tradenames, service marks, tradestyles, trademark applications,
trade secrets, contracts, contract rights, royalties, licenses, franchises,
deposits, license, franchise and royalty agreements, formulae, tax and any other
types of refunds, returned and unearned insurance premiums, rights and claims
under insurance policies including without limitation, credit insurance and key
man life insurance policies, and computer information, software, records and
data;

(d) All now owned and hereafter acquired Inventory and Equipment wherever
located, and all replacements, parts, accessions, substitutions and additions
thereto;

(e) All now owned or hereafter acquired Fixtures, wherever located;

(f) All now owned and hereafter acquired, created or arising Chattel Paper,
Instruments and Documents (including bills of lading, warehouse receipts and
other documents of title) of every nature, kind and description;

(g) All now owned and hereafter acquired, created or arising Supporting
Obligations and Letter-of-Credit Rights of every nature, kind and description;

(h) All now existing and hereafter acquired or arising Deposit Accounts,
reserves and credit balances of every nature, wherever located, and all
documents and records associated therewith;

(i) All personal Property, now or hereafter in the possession of Agent;

(j) All now owned or hereafter acquired Investment Property of every kind; and

(l) The accessions to, and substitutions for an all replacements, products and
Proceeds (including, without limitation, insurance proceeds and insurance
premiums), whether cash or non-cash, of all of the foregoing personal Property
and interests in personal Property.

“Collateral Performance Indicator” means as of the end of each calendar month,
the sum of:

 

4



--------------------------------------------------------------------------------

(a) the 31+ day delinquency percentage (the percentage defined as (x) Principal
Receivables for which payment is Thirty One (31) days or more contractually past
due, divided by (y) total Principal Receivables at such date), plus

(b) (i) net charge-offs for the six (6) month period ending on such date on an
annualized basis, divided by (ii) average Principal Receivables during the six
(6) month period ending on such date on an annualized basis.

“Collateral Pledge Agreements” means, collectively, (a) that certain Collateral
Pledge Agreement dated as of the date hereof from Dent-A-Med in favor of Agent,
(b) that certain Collateral Pledge Agreement dated as of the date hereof from
Harbert Private Equity Fund II, LLC in favor of Agent, and (c) that certain
Collateral Pledge Agreement dated as of the date hereof from Dr. Warren Center
in favor of Agent as amended, modified, restated or extended from time to time.

“Collections” means payment of principal, interest and fees on Receivables, the
cash and non-cash proceeds realized from the enforcement of such Receivables and
any security therefor, or the Collateral, proceeds of credit, group life or
non-filing insurance, or proceeds of insurance on any real or personal property
which is part of the collateral for the Receivables.

“Commitment” means, with respect to each Lender, a commitment of such Lender to
make its portion of the Advance in a principal amount up to each such Lender’s
Commitment Percentage of the Maximum Principal Amount.

“Commitment Percentage” means, for any Lender, the percentage identified as the
Commitment Percentage on Schedule I, as such percentage may be modified in
connection with any assignment made in accordance with Section 10.8.

“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property or a mortgage in real property in
connection therewith, as the case may be, and laws with respect to protection of
consumers’ interests in connection with such transactions, including without
limitation, any usury laws, any privacy laws, the Credit Card Accountability,
Responsibility and Disclosure Act of 2009, the Federal Consumer Credit
Protection Act, the Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss
Warranty Act, the Gramm-Leach-Bliley Act, the Federal Trade Commission’s Rules
and Regulations and Regulations B and Z of the Federal Reserve Board, as any of
the foregoing may be amended from time to time.

“Consumer Purpose Loans” means loans to one or more individuals the proceeds of
which are used to purchase goods, services or merchandise for personal,
household or family use.

“Control Agreement” means, collectively, (a) that certain deposit account
control agreement dated as of even date herewith among Borrowers, Agent and
Wells Fargo Bank, National Association, (b) that certain deposit account control
agreement dated as of even date herewith among Borrowers, Agent and Bank of
Oklahoma, (c) that certain deposit account control agreement dated as of even
date herewith among Borrowers, Agent and Arvest Bank and (d) any other deposit
account control agreement entered into among Borrowers, Agent and a financial
institution, as each may be amended, modified, restated or extended from time to
time.

 

5



--------------------------------------------------------------------------------

“Credit Card Agreements” means, collectively, (a) that certain Program Agreement
dated as of May 30, 2007 between Dent-A-Med and CIT Bank and (b) with respect to
each Borrower, all other agreements hereafter entered into by such Borrower with
any Credit Card Issuer or any Credit Card Processor, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Credit Card Issuer” means any Person (other than a Borrower) who issues or
whose members issue credit cards.

“Credit Card Processor Notifications” means with respect to each Borrower,
individually and collectively, the letter agreements executed by such Borrower
and delivered to such Borrower’s Credit Card Issuers or Credit Card Processors
who are parties to Credit Card Agreements, acknowledging Agent’s first priority
Lien in the monies due and to become due to such Borrower under the Credit Card
Agreements of such Borrower, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

“Credit Card Processors” means with respect to each Borrower, any servicing or
processing agent or any financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any of such Borrower’s sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer.

“Credit Documents” means this Agreement, the Notes, the Subordination
Agreements, the Control Agreements, the Collateral Pledge Agreements, the Credit
Card Processor Notifications, the Backup Servicing Agreement and any and all
additional documents, instruments, agreements and other writings executed and
delivered pursuant to or in connection with this Agreement, as each may be
amended, modified, restated or extended from time to time.

“Cycle Jump Receivables” means a Receivable for which the applicable consumer
borrower has requested and received a payment cycle change.

“Debt” means as of the date of determination, all outstanding indebtedness
(other than deferred loan origination fees of Borrowers) including without
limitation (a) all loans made hereunder to Borrowers; (b) accounts payable as of
the date of determination; (c) income tax liabilities; (d) mortgages;
(e) deposits, debenture instruments, and other instruments, including all
accruals of interest and fees related thereto; (e) all other obligations of a
Person, which in accordance with GAAP would be classified upon a balance sheet
as liabilities (except capital stock and surplus earned or otherwise); and
(f) Subordinated Debt.

“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

“Distributions” means payments by Borrowers, or any of them, which constitute
redemptions, repurchases, dividends or distributions of any kind with respect to
a Borrower’s capital stock or any warrants, rights or options to purchase or
otherwise acquire any shares of a Borrower’s capital stock.

“EBITDA Ratio” means for Borrowers, on a consolidated basis as calculated on a
rolling twelve (12) month basis and in accordance with GAAP the ratio of
(a) earnings before payments of

 

6



--------------------------------------------------------------------------------

interest, taxes, depreciation and amortization expenses, minus (i) any deficits
from the amount required as an allowance for loan losses under Section 6.4(c)
hereof and minus (ii) the amount of any Receivables to be charged off, that have
not been charged off, in Section 6.4(d) hereof to (b) the interest expense.

“Eligible Receivables” means, as of the date of determination, Receivables (net
of accrued interest and fees, deferred discounts and promotional fees, and
merchants’ and providers’ recourse reserves, but including deferred annual fees)
which constitute Chattel Paper and conform to the warranties set forth in
Section 4.1 hereof, in which is owned by a Borrower and for which Agent has a
validly perfected first priority Lien, and which are not any of the following:

(a) Receivables for which a payment is more than Thirty (30) days past due on a
contractual basis;

(b) Receivables for which the related collateral has been assigned for
repossession or has been repossessed;

(c) Receivables which are subject to bankruptcy or insolvency proceedings or the
account debtor with respect to which is a debtor under the Bankruptcy Code
(including with respect to the applicable Credit Card Issuer or Credit Card
Processor);

(d) Receivables owing from officers, shareholders or employees of any Borrower
or any Affiliate;

(e) Receivables subject to litigation or any legal proceeding;

(f) Receivables for which the original terms have been re-written, re-aged or
otherwise modified (including, without limitation, Permanent Hardship
Receivables) other than Cycle Jump Receivables and Temporary Hardship
Receivables;

(g) Receivables that do not require a monthly principal payment of at least
Three Percent (3.0%) of the account balance due or, for Receivables originated
prior to the Closing Date, Two and Seven Tenths Percent (2.7%) of the highest
principal balance thereunder;

(h) Receivables with a remaining balance in excess of (i) Ten Thousand Dollars
($10,000) for Health Services Receivables and Specialty Bed Receivables, and
(ii) Seven Thousand Five Hundred Dollars ($7,500) for Home Exercise Equipment
Receivables;

(i) Receivables with more than one (1) Temporary Hardship Event during any
rolling 12 month period or more than two (2) Temporary Hardship Events in the
aggregate over the term of the contract;

(j) Receivables currently on a deferred payment plan without Agent’s prior
written consent;

(k) Except as provided in clause (l) below, Receivables for which the amount,
when aggregated with all other Receivables originated with respect to a specific
manufacturer, exceeds Twenty Five Percent (25%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

 

7



--------------------------------------------------------------------------------

(l) Receivables for which the amount, when aggregated with all other Receivables
originated with respect to Select Comfort, exceeds Thirty Percent (30%) of all
Receivables of Borrowers then outstanding, to the extent of such excess;

(m) Home Exercise Equipment Receivables which when aggregated with all other
such Receivables exceeds Fifty Percent (50%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

(n) Specialty Bedding Receivables which when aggregated with all other such
Receivables exceeds Seventy Five Percent (75%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

(o) Receivables which feature a “same as cash” program greater than 18 months;

(p) Receivables which provided for interest only, non-amortizing or balloon
payment components;

(q) Receivables underwritten with full recourse to a single merchant, to the
extent they exceed Ten Percent (10%) of all Receivables of Borrowers then
outstanding, to the extent of such excess;

(r) Receivables not in compliance with Borrowers’ underwriting guidelines;

(s) Receivables which indicate that a Person other than a Borrower is the payee
or remittance party;

(t) Receivables with a promotional payment plan not acceptable to Agent; or

(u) Receivables which, in Agent’s sole but reasonable discretion, do not
constitute acceptable collateral.

“Environmental Control Statutes” means any federal, state, county, regional or
local laws governing the control, storage, removal, spill, release or discharge
of Hazardous Substances, including without limitation CERCLA, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous
Materials Transportation Act, the Emergency Planning and Community Right to Know
Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution
Act of 1990, any similar or implementing state law, and in each case including
all amendments thereto and all rules and regulations promulgated thereunder and
permits issued in connection therewith.

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

“Equity Interests” means, with respect to any Person, any and all shares, rights
to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to refer to any successor sections.

“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis; provided the requirement that such
principles be applied on a consistent basis shall mean that the accounting
principles observed in a current period are comparable in all material respects
to those applied in a preceding period, or, in the event of a material change in
any accounting principle from that observed in any previous period (i) financial
reports covering preceding periods during the term of this Agreement are
restated to reflect such change and provide a consistent basis for comparison
among periods and (ii) the financial covenants set forth in Section 6.4 shall be
adjusted as determined by Agent to reflect similar performance standards as
those measured by the existing covenants using the previously observed
accounting principles.

“Hazardous Substance” means any toxic, reactive, corrosive, carcinogenic,
flammable or hazardous pollutant or other substance, including without
limitation petroleum and items defined in Environmental Control Statutes as
“hazardous substances,” “hazardous wastes,” “pollutants” or “contaminants.”

“Health Services” means dental, chiropractic, or other services or procedures
rendered by medical professionals, or for the purchase of hearing aids or other
medical devices.

“Health Services Receivables” means Receivables for which the account debtor
used amounts advanced for Health Services.

“Hedging Agreement” means an agreement relating to any interest rate hedge,
exchange, swap, cap, floor, collar, option, forward, cross right or obligation,
or combination thereof or similar transaction, with respect to interest rate,
foreign exchange, currency, commodity, credit or equity risk (including, without
limitation, any ISDA Master Agreement).

“Home Exercise Equipment” means equipment manufactured and designed for exercise
and physical fitness purposes.

“Home Exercise Equipment Receivables” means Receivables for which the account
debtor used amounts advanced for the purchase of Home Exercise Equipment.

“Intangible Assets” means all assets of any Person which would be classified in
accordance with GAAP as intangible assets, including without limitation (a) all
franchises, licenses, permits, patents, applications, copyrights, trademarks,
trade names, goodwill, experimental or organization expenses and other like
intangibles, and (b) unamortized debt discount and expense and unamortized stock
discount and expense.

 

9



--------------------------------------------------------------------------------

“LIBOR Rate” means the one (1) month London Interbank Offered Rate for any day
as found in the Wall Street Journal, Interactive Edition, or any successor
edition or publication; provided any change in the LIBOR Rate during a calendar
month that exists as of the last Business Day of a calendar month shall take
effect for purposes of Section 2.6 hereof on the first (1st) day of the
immediately following month.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

“Loan” means the aggregate principal amount advanced by Lenders to Borrowers
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs incurred in connection therewith.

“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by Borrowers or any of them.

“Maturity Date” means May 18, 2014.

“Maximum Principal Amount” means Forty Million Dollars ($40,000,000), subject to
increases pursuant to Section 2.13 below.

“Notes” mean collectively, the promissory notes to this Agreement of Borrowers
in favor of each Lender, evidencing the joint and several obligation of
Borrowers to repay the Loan, and any and all amendments, renewals, replacements
or substitutions therefor, and each is referred to individually as a “Note.”

“Obligations” means (a) each and every draft, liability and obligation of every
type and description which Borrowers may now or at any time hereafter owe to
Agent and Lenders (whether such debt, liability or obligation now exists or is
hereafter created or incurred, whether it arises in a transaction involving
Agent and/or any Lender alone or in a transaction involving other creditors of
Borrowers, or any of them, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several), and including
specifically, but not limited to, all indebtedness of Borrowers arising under
this Agreement, the Notes, any fee letter or any other loan or credit agreement
between or among a Borrower or Borrowers and Agent and/or any Lender, whether
now in effect or hereafter entered into and including, without limitation, all
Loans and (b) payment or performance, as the case may be, of all obligations of
Borrowers with respect to Bank Products.

“Participant” has the meaning assigned to that term in Section 10.8 of this
Agreement.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

 

10



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permanent Hardship Event” means a permanent adjustment to interest rates,
payment amounts or payment dates.

“Permanent Hardship Receivables” means a Receivable for which there has been a
Permanent Hardship Event.

“Permitted Indebtedness” means (a) borrowings from Agent and Lenders hereunder;
(b) trade indebtedness in the normal and ordinary course of business for value
received; (c) indebtedness and obligations incurred to purchase or lease fixed
or capital assets, (d) the other indebtedness and obligations described on
Schedule II attached hereto and made part hereof, and (e) indebtedness in
connection with Bank Products.

“Permitted Liens” means (a) Liens granted to Agent by Borrowers pursuant to this
Agreement, and (b) Liens existing as of the date hereof described on Schedule
III attached hereto.

“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.

“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrowers or any
Affiliate of Borrowers.

“Pledgor” means each Person from time to time executing a Collateral Pledge
Agreement in favor of Agent.

“Principal Receivables” means gross Receivables (including deferred discounts).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Receivables” means all consumer revolving lines of credit, all lien, title
retention and security agreements, chattel mortgages, chattel paper, bailment
leases, installment sale agreements, instruments, consumer finance paper and/or
promissory notes securing and evidencing loans made, and/or time sale
transactions acquired, by a Borrower.

“Replacement Lender” has the meaning assigned to that term in Section 2.10(b) of
this Agreement.

“Reportable Event” has the meaning assigned to that term in Section 4.13 of this
Agreement.

“Request for Advance” means the certificate in the form of Exhibit C attached
hereto and made part hereof or an online advance request.

 

11



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders which are then in compliance
with their obligations hereunder and holding in the aggregate at least Sixty-Six
and Two-Thirds Percent (66 2⁄3 %) of (a) the Commitment Percentage (and
participation interest) or (b) if this Agreement has been terminated, the
outstanding Loans and participation interest.

“Restricted Payments” means payments by Borrowers, or any of them, which
constitute (a) a Distribution, (b) payments of principal or interest on
Subordinated Debt, or (c) repurchases of Equity Interests of such Borrower.

“Sale Agreements” means, collectively, (a) that certain Receivables Sale
Agreement dated as of May 30, 2007 between Dent-A-Med and CIT Bank and (b) with
respect to each Borrower, all other agreements hereafter entered into by such
Borrower with any Credit Card Issuer for the sale of Receivables, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

“Schedule of Receivables and Assignment” means a schedule in form and substance
acceptable to Agent to be submitted by Borrowers to Agent.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Select Comfort” means Select Comfort Corporation together with its subsidiaries
and affiliates.

“Senior Debt” means all indebtedness and liabilities (including accounts
payable) of Borrowers, or any of them, not expressed to be subordinated or
junior to any other indebtedness of Borrowers, or any of them.

“Senior Debt to Capital Base Ratio” means the ratio of Senior Debt to Capital
Base.

“Specialty Bedding” means specialized bedding that is adjustable or otherwise
modified for medical needs.

“Specialty Bedding Receivables” means Receivables for which the account debtor
used amounts advanced for the purchase of Specialty Bedding.

“Subordinated Debt” means any indebtedness of Borrowers for borrowed money which
shall contain provisions subordinating the payment of such indebtedness and the
liens and security interests securing such indebtedness to Senior Debt, in form,
substance and extent acceptable to Agent in its sole discretion.

“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements executed in connection with
the Subordinated Debt, from time to time, each in form and substance
satisfactory to Agent in its sole discretion.

“Subsidiary” of any entity means any corporation, limited liability company,
partnership or other legal entity of which such entity directly or indirectly
owns or controls at least a majority of the outstanding Equity Interests having
general voting power. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise.

 

12



--------------------------------------------------------------------------------

“Tangible Net Worth” means, at any date, the amount of the capital stock
liability of Borrowers on a consolidated basis (but excluding the effect of
intercompany transactions) plus (or minus in the case of a deficit) its capital
surplus and earned surplus minus, to the extent not otherwise excluded (a) the
cost of treasury shares, (b) the aggregate amount of Intangible Assets including
the excess for assets acquired over their respective book values on the books of
the corporation from which acquired, (c) investments in and loans to any
Subsidiary or Affiliate or to any shareholder, director or employee of a
Borrower or an Affiliate of any Borrower and (d) any deficits from the amount
required as an allowance for loan losses under Section 6.4(c) hereof and the
amount of any Receivables to be charged off, that have not been charged off, in
Section 6.4(d) hereof.

“Temporary Hardship Event” means a temporary or short term adjustments to
interest rates, payment amounts or payment dates.

“Temporary Hardship Receivables” means a Receivable for which there has been a
Temporary Hardship Event.

“Termination Date” means the earlier of: (a) the Maturity Date, as such date may
be extended from time to time in accordance with the provisions of Section 2.4
of this Agreement, or (b) the date on which the Commitments are terminated and
the Loan becomes due and payable pursuant to Section 9.1.

“UCC” means the Uniform Commercial Code as in effect in the State of Iowa from
time to time.

“Unused Line Fee Percentage” means (a) for each calendar month for which the
average outstanding principal balance of the Loan is equal to or greater than
Fifty Percent (50%) of the Maximum Principal Amount, One Half of One Percent
(0.50%) per annum and (b) for each calendar month for which the average
outstanding principal balance of the Loan is less than Fifty Percent (50%) of
the Maximum Principal Amount, Three Quarters of One Percent (0.75%) per annum,
in each case computed on the basis of a Three Hundred Sixty (360) day year and
the actual number of days elapsed.

“WFPC Affiliate” means in relation to Agent, any entity controlled, directly or
indirectly, by Agent, any entity that controls, directly or indirectly, Agent or
any entity directly or indirectly under common control with Agent. For this
purpose, “control” of any entity means ownership of a majority of the voting
power of the entity.

Section 1.2 Rules of Construction.

(a) Accounting Term. Except as otherwise provided herein, financial and
accounting terms used in the foregoing definitions or elsewhere in this
Agreement shall be defined in accordance with GAAP.

(b) Uniform Commercial Code. Except as otherwise provided herein, terms

 

13



--------------------------------------------------------------------------------

used in the foregoing definitions or elsewhere in this Agreement that are
defined in the Uniform Commercial Code, including without limitation,
“Accounts”, “Deposit Accounts”, “Documents”, “Instruments”, “General
Intangibles”, “Chattel Paper”, “Inventory”, “Goods”, “Equipment”, “Fixtures”,
“Supporting Obligations”, and “Letter of Credit Rights” shall have the
respective meanings given to such terms in the UCC.

ARTICLE 2

THE REVOLVING CREDIT FACILITY

Section 2.1 The Loan. Until the Termination Date, Borrowers may request Lenders
to make Advances to Borrowers and, subject to the terms and conditions of this
Agreement, each Lender severally and not jointly agrees to lend such Lender’s
Commitment Percentage of each requested Advance up to such Lender’s Commitment
which Borrowers may repay and reborrow from time to time. The aggregate unpaid
principal amount at any one time outstanding of all Advances shall not exceed
the lesser of the Maximum Principal Amount or the Borrowing Base in effect as of
the date of determination.

(a) Agent shall establish on its books an account in the name of Borrowers (the
“Borrowers’ Loan Account”). A debit balance in Borrowers’ Loan Account shall
reflect the amount of Borrowers’ indebtedness to Agent and Lenders from time to
time by reason of Advances and other appropriate charges (including, without
limitation, interest charges) hereunder. At least once each month, Agent shall
provide to Borrowers a statement of Borrowers’ Loan Account which statement
shall be considered correct and accepted by Borrowers and conclusively binding
upon Borrowers unless Borrowers notify Agent to the contrary within Thirty
(30) days of Agent’s providing such statement to Borrowers.

(b) Borrowers shall prepare a completed Availability Statement as of each month
end and forward such statement to Agent by the twentieth (20th) day of the
following month or as may be more frequently required by Agent from time to
time.

(c) Each Advance made hereunder shall, in accordance with GAAP, be entered as a
debit to Borrowers’ Loan Account, and shall be in a principal amount which, when
aggregated with all other Advances then outstanding, shall not exceed the lesser
of the then effective Borrowing Base or Maximum Principal Amount.

(d) The Loan shall be due and payable on the Termination Date. Upon the
occurrence of an Event of Default, Agent shall have rights and remedies
available to it under Article 9 of this Agreement.

(e) Agent has the right at any time, and from time to time, in its reasonable
discretion (but without any obligation), to (i) set aside reasonable reserves
against the Borrowing Base in such amounts as it may deem appropriate,
including, without limitation, a reserve equal to the amount of outstanding
indebtedness, liabilities and obligations in connection with Bank Products and
(ii) may adjust the advance rates in the Borrowing Base downward from time to
time upon Fourteen (14) days notice to Borrowers, including, without limitation,
to reflect, in Agent’s judgment, the experience with Borrowers (including
without limitation any increased credit, operational, legal, regulatory,
political or reputational risk of Borrowers).

 

14



--------------------------------------------------------------------------------

Section 2.2 The Notes. The indebtedness of Borrowers to each Lender hereunder
shall be evidenced by a separate Note executed by Borrowers in favor of such
Lender in the principal amount equal to each such Lender’s Commitment Percentage
of the Maximum Principal Amount. The principal amount of the Notes will be the
Maximum Principal Amount; provided, however, that notwithstanding the face
amount of the Notes, Borrowers’ liability under the Notes shall be limited at
all times to the actual indebtedness (principal, interest and fees) then
outstanding and owing by Borrowers to Agent and Lenders hereunder.

Section 2.3 Method of Payment. Borrowers shall make all payments of principal
and interest on the Notes in lawful money of the United States of America and in
funds immediately available by wire transfer or automated clearing house
transfer, to Agent at its address referred to in Section 10.4 of this Agreement
or at such other address as Agent otherwise directs. Whenever any payment is due
on a day, which is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and interest shall be paid for such extended
time. As soon as practicable after Agent receives payment from Borrowers, but in
no event later than One (1) Business Day after such payment has been made,
subject to Section 2.7, Agent will cause to be distributed like funds relating
to the payment of principal, interest or fees (other than amounts payable to
Agent to reimburse Agent for fees and expenses payable solely to Agent pursuant
to the terms of this Agreement) or expenses payable to Agent and Lenders in
accordance with the terms of this Agreement, in like funds relating to the
payment of any such other amounts payable to Lenders. Borrowers’ obligations to
Lenders with respect to such payment shall be discharged by making such payments
to Agent pursuant to this Section 2.3 or, if not timely paid or any Event of
Default or Default then exists, may be added to the principal amount of the
Loans outstanding.

Section 2.4 Extension and Adjustment of Maturity Date. Upon the written
agreement of Borrowers, Agent and Lenders, the Maturity Date may be extended.

Section 2.5 Use of Proceeds. The initial Advances made by Lender on the Closing
Date shall be used to repay certain existing indebtedness of Borrowers and to
pay costs and expenses incurred in connection with this Agreement. Thereafter,
Advances shall be used to finance Borrowers’ working capital, for other
operational needs and for other lawful purposes except as otherwise limited
under this Agreement.

Section 2.6 Interest.

(a) In the absence of an Event of Default or Default hereunder, and prior to
maturity, the outstanding balance of the Loan will bear interest at an annual
rate at all times equal to the LIBOR Rate plus the Applicable Margin.

(b) Interest shall be payable monthly in arrears on the first (1st) day of each
month commencing on the first such date after the first Advance under the Loan
and continuing until the Commitments are terminated and the Obligations are
indefeasibly paid in full. Unless otherwise required by Agent at any time and
from time to time or Borrowers have otherwise paid or informed Agent that
Borrowers will pay such amount in immediately available funds, Borrowers shall
be deemed to have requested an Advance on the first (1st) day of each calendar
month in an amount equal to accrued and unpaid interest and any other accrued
but unpaid fees due and owing hereunder and such amount shall be added to the
outstanding principal balance of the Obligations. Interest as provided hereunder
will be calculated on the basis of a three hundred sixty (360) day year

 

15



--------------------------------------------------------------------------------

and the actual number of days elapsed. The rate of interest provided for
hereunder is subject to increase or decrease when and as the LIBOR Rate
increases or decreases in an amount corresponding to the change in the LIBOR
Rate. Any such change in the interest rate hereunder shall take effect the first
(1st) day of the month following a change in the LIBOR Rate.

(c) From and after the Maturity Date, or such earlier date as the outstanding
principal balance of the Loan and other Obligations become due and payable by
acceleration or otherwise, or at Agent’s option upon the occurrence of an Event
of Default, Borrowers hereby agree to pay interest on the outstanding principal
balance of the Loan and other Obligations and, to the extent permitted by law,
overdue interest with respect thereto, at the rate of Two and a Half Percent
(2.5%) per annum above the rate of interest otherwise applicable to the Loan.

(d) Payments of interest and fees not received within Ten (10) days of the date
due, are subject to a late charge equal to the greater of Five Hundred Dollars
($500) or Five Percent (5.0%) of the amount past due, which late charge shall be
in addition to any charge, fee or interest otherwise payable hereunder.

Section 2.7 Advances.

(a) Borrower Agent shall notify Agent in writing not later than 12:00 Noon
Central time, on the date of each requested Advance, specifying the date, amount
and purpose of the Advance. Such notice shall be submitted via Agent’s online
automatic request system in the form of the Request for Advance and shall be
certified by the President or Treasurer (or such other authorized Person as
Borrower Agent directs from time to time) of Borrower Agent.

(b) Agent shall give to each Lender prompt notice (but in no event later than
1:00 P.M., Central time on the date of Agent’s receipt of notice from Borrowers)
of each Request for Advance by facsimile. No later than 2:00 P.M., Central time
on the date on which an Advance is requested to be made pursuant to the
applicable Request for Advance, each Lender will make available to Agent at the
address of Agent set forth in Section 10.4, in immediately available funds, its
Commitment Percentage of such Advance requested to be made. Unless Agent shall
have been notified by any Lender prior to the date of Advance that such Lender
does not intend to make available to Agent its portion of the Advance to be made
on such date, Agent may assume that such Lender will make such amount available
to Agent as required above and Agent may, in reliance upon such assumption, make
available the amount of the Advance to be provided by such Lender. Upon
fulfillment of the conditions set forth in Sections 2.7(a) and 5.2 for such
Advance, and as soon as practicable after receipt of funds from Lenders (but in
any event not later than 2:00 P.M., Central time) Agent will make such funds as
have been received from Lenders available to Borrowers at the account specified
by Borrowers in such Request for Advance.

(c) To administer the Loan in an efficient manner and to minimize the transfer
of funds between Agent and Lenders, Lenders hereby instruct Agent, and Agent may
(in its sole discretion, without any obligation) (i) make available, on behalf
of Lenders, the full amount of all Advances requested by Borrowers, without
giving each Lender prior notice of the proposed Advance, of such Lender’s
Commitment Percentage thereof and the other matters covered by the Request for
Advance and (ii) if Agent has made any such amounts available as provided in
clause (i), upon repayment of Loans by Borrowers, first apply such amounts
repaid directly to the amounts made available by Agent in accordance with clause
(i) and not yet settled as described below. If

 

16



--------------------------------------------------------------------------------

Agent makes an Advance on behalf of Lenders, as provided in the immediately
preceding sentence, the amount of outstanding Loans and each Lender’s Commitment
Percentage thereof shall be computed weekly rather than daily and shall be
adjusted upward or downward on the basis of the amount of outstanding Loans as
of 5:00 P.M., Central time on the Business Day immediately preceding the date of
each computation; provided, however, that Agent retains the absolute right at
any time or from time to time to make the afore-described adjustments at
intervals more frequent than weekly. Agent shall deliver to each of Lenders at
the end of each week, or such lesser period or periods as Agent shall determine,
a summary statement of the amount of outstanding Loans for such period (such
week or lesser period or periods being hereafter referred to as a “Settlement
Period”). If the summary statement is sent by Agent and received by Lenders
prior to 12:00 Noon, Central time on any Business Day each Lender shall make the
transfers described in the next succeeding sentence no later than 3:00 P.M.,
Central time on the day such summary statement was sent; and if such summary
statement is sent by Agent and received by Lenders after 12:00 Noon, Central
time on any Business Day, each Lender shall make such transfers no later than
3:00 P.M., Central time no later than the next succeeding Business Day after
such summary statement was sent. If in any Settlement Period, the amount of a
Lender’s Commitment Percentage of the Loans is in excess of the amount of Loans
actually funded by such Lender, such Lender shall forthwith (but in no event
later than the time set forth in the next preceding sentence) transfer to Agent
by wire transfer in immediately available funds the amount of such excess; and,
on the other hand, if the amount of a Lender’s Commitment Percentage of the
Loans in any Settlement Period is less than the amount of Loans actually funded
by such Lender, Agent shall forthwith transfer to such Lender by wire transfer
in immediately available funds the amount of such difference. The obligation of
each of Lenders to transfer such funds shall be irrevocable and unconditional,
without recourse to or warranty by Agent and made without setoff or deduction of
any kind. Each of Agent and Lenders agree to mark their respective books and
records at the end of each Settlement Period to show at all times the dollar
amount of their respective Commitment Percentages of the outstanding Loans.
Because Agent on behalf of Lenders may be advancing and/or may be repaid Loans
prior to the time when Lenders will actually advance and/or be repaid Loans,
interest with respect to Loans shall be allocated by Agent to each Lender
(including Agent) in accordance with the amount of Loans actually advanced by
and repaid to each Lender (including Agent) during each Settlement Period and
shall accrue from and including the date such Advance is made by Agent to but
excluding the date such Loans are repaid by Borrower in accordance with
Section 2.3 or actually settled by the applicable Lender as described in this
Section 2.7(c). All such Advances made by Agent on behalf of Lenders hereunder
shall bear interest at the interest rate applicable hereunder for Advances.

(d) If the amounts described in subsection (b) or (c) of this Section 2.7 are
not in fact made available to Agent by a Lender (such Lender being hereinafter
referred to as a “Defaulting Lender”) and Agent has made such amount available
to Borrowers, Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender. If such Defaulting Lender does not pay such
corresponding amount forthwith upon Agent’s demand therefor, Agent shall
promptly notify Borrowers and Borrowers shall immediately (but in no event later
than Two (2) Business Days after such demand) pay such corresponding amount to
Agent. Agent shall also be entitled to recover from such Defaulting Lender and
Borrowers, (i) interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by Agent to Borrowers to
the date such corresponding amount is recovered by Agent, at a rate per annum
equal to either (A) if paid by such Defaulting Lender, the overnight federal
funds rate or (B) if paid by Borrowers, the then applicable rate of interest,
calculated in accordance with Section 2.6, plus (ii) in each case, an amount
equal to any costs (including reasonable legal expenses) and losses

 

17



--------------------------------------------------------------------------------

incurred as a result of the failure of such Defaulting Lender to provide such
amount as provided in this Agreement. Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its commitments hereunder or to
prejudice any rights which Borrowers may have against any Lender as a result of
any default by such Lender hereunder, including, without limitation, the right
of Borrowers to seek reimbursement from any Defaulting Lender for any amounts
paid by Borrowers under clause (ii) above on account of such Defaulting Lender’s
default.

(e) The failure of any Lender to make its portion of the Advance to be made by
it as part of any Advance shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Advance. The amounts
payable by each Lender shall be a separate and independent obligation.

(f) Each Lender shall be entitled to earn interest at the then applicable rate
of interest, calculated in accordance with Section 2.6, on outstanding Loans
which it has funded to Agent from the date such Lender funded such Advance to,
but excluding, the date on which such Lender is repaid with respect to the Loan.

(g) Notwithstanding the obligation of Borrowers to send written confirmation of
a Request for Advance, in the event that Agent agrees to accept a Request for
Advance made by telephone, such telephonic request shall be binding on Borrowers
whether or not written confirmation is sent by Borrower or requested by Agent.
Agent may act prior to the receipt of any requested written confirmation,
without any liability whatsoever, based upon telephonic notice believed by Agent
in good faith to be from Borrowers or their agents. Agent’s records of the terms
of any telephonic requests for Advances shall be conclusive on Borrowers in the
absence of gross negligence or willful misconduct on the part of Agent in
connection therewith.

(h) Agent shall not be obligated to transfer to any Defaulting Lender any
payments made by Borrowers to the Agent for the Defaulting Lender’s benefit; nor
will a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. Agent may hold and, in its discretion, re-lend to Borrowers the amount of
all such payments received or retained by it for the account of such Defaulting
Lender. Any amounts so re-lent to Borrowers shall earn interest at the interest
rate applicable hereunder and for all other purposes of this Agreement shall be
treated as if they were Advances; provided, however, that for purposes of voting
or consenting to matters with respect to the Credit Documents and determining
Commitment Percentages, such Defaulting Lender shall be deemed not to be a
“Lender”, and each of such Defaulting Lender’s Commitment and the unpaid
principal balance of the Advances owing to such Defaulting Lender shall be
deemed to be zero (-0-). Until a Defaulting Lender cures its failure to fund its
pro rata share of any Advance, such Defaulting Lender shall not be entitled to
any portion of the unused line fee payable pursuant to Section 2.9(b) of this
Agreement. This Section 2.7(h) shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement. The terms of this Section 2.7(h)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, or relieve or excuse the performance by Borrowers of their duties and
obligations hereunder or under any of the other Credit Documents. Nothing
contained in this Section 2.7 or otherwise in this Agreement shall impair or
limit any claim of Borrowers against a Defaulting Lender (including, without
limitation, expenses incurred by Borrowers by reason of any such default) who
breaches its commitment to fund Advances hereunder.

 

18



--------------------------------------------------------------------------------

(i) Each request for an Advance pursuant to this Section 2.7 shall be
irrevocable and binding on Borrowers.

Section 2.8 Prepayment.

(a) Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part not to exceed Five Million Dollars ($5,000,000) without notice,
and, in part, in excess of Five Million Dollars ($5,000,000) upon Seven
(7) Business Day’s prior notice to Agent without premium or penalty, provided
that (i) in the event Borrowers repay the Loan in full or the Obligations are
accelerated following the occurrence of an Event of Default at any time on or
prior to the first anniversary of the Closing Date, Borrowers shall pay a sum
equal to Two Percent (2.0%) of the Maximum Principal Amount as a prepayment fee,
(ii) in the event Borrowers repay the Loan in full or the Obligations are
accelerated following the occurrence of an Event of Default at any time after
the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date, Borrowers shall pay a sum equal to One and One
Half Percent (1.50%) of the Maximum Principal Amount as a prepayment fee;
(iii) in the event Borrowers repay the Loan in full or the Obligations are
accelerated following the occurrence of an Event of Default at any time
thereafter, Borrowers shall pay a sum equal to One Percent (1.0%) of the Maximum
Principal Amount as a prepayment fee; (iv) prepayments shall be in a minimum
amount of Ten Thousand Dollars ($10,000) and Ten Thousand Dollars ($10,000)
increments in excess thereof; and (v) partial prepayments prior to the
Termination Date shall not reduce Lenders’ Commitments under this Agreement and
may be reborrowed, subject to the terms and conditions hereof for borrowing, and
partial prepayments will be applied first to accrued interest and fees and then
to outstanding Advances. Each Borrower acknowledges that the above described fee
is an estimate of Lenders’ damages in the event of early termination and is not
a penalty. In the event of termination of the credit facility established
pursuant to this Agreement, all of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination. All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Credit Documents shall survive any such termination, and Agent
shall retain its liens in the Collateral and all of its rights and remedies
under the Credit Documents notwithstanding such termination until Borrowers have
paid the Obligations to Agent and Lenders, in full, in immediately available
funds, together with the applicable termination fee, if any. Notwithstanding the
foregoing, in the event any Borrower should enter into a Change of Ownership
transaction acceptable to Lenders (as determined in their sole and absolute
discretion) and Lenders enter into a modified or new financing with the
acquiring Person or Lenders otherwise consents to such Change in Ownership in
writing, then the termination fee shall be waived by Lenders.

(b) Mandatory Prepayments. In the event that amounts outstanding hereunder at
any time exceed the Borrowing Base (whether established by an Availability
Statement or otherwise) Borrowers shall pay to Agent immediately and without
demand or notice of any kind required, the amount by which Borrowers’
indebtedness hereunder exceeds the Borrowing Base then applicable, together with
all accrued interest on the amount so paid and any fees and costs incurred in
connection therewith.

Section 2.9 Fees. Borrowers shall pay to Agent, at Agent’s offices, the
following:

(a) Administrative Fee. A non-refundable monthly administrative fee of $3,000.
Such administrative fee shall be payable to Agent, solely for its account,
monthly in arrears on the first (1st) day of each month, and also payable on the
Termination Date, unless the Commitments are terminated on an earlier date, in
which event the administrative fee shall be paid on the date of such
termination.

 

19



--------------------------------------------------------------------------------

(b) Unused Line Fee. A non-refundable monthly unused line fee at the rate of the
Unused Line Fee Percentage on the average daily unused Commitments. Such unused
line fee shall be payable to Agent, for the account of Lenders in accordance
with their Commitment Percentages, monthly in arrears on the first (1st) day of
each month, and also payable on the Termination Date, unless the Commitments are
terminated on an earlier date, in which event the unused line fee shall be paid
on the date of such termination.

Section 2.10 Regulatory Changes in Capital Requirements; Replacement of a
Lender.

(a) Regulatory Changes in Capital Requirements. If any Lender shall have
determined that the adoption or the effectiveness after the date hereof of any
law, rule, regulation or guideline regarding capital adequacy, or any change in
any of the foregoing or in the interpretation or administration of any of the
foregoing by any governmental authority, central lender or comparable agency
charged with the interpretation or administration thereof, or compliance by such
Lender (or any lending office of such Lender) or such Lender’s holding company
with any industry wide request or directive regarding capital adequacy (whether
or not having the force of law) of any such authority, central lender or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, to a level below that which such Lender
or its holding company could have achieved on the portion of the Loans made by
such Lender pursuant hereto but for such adoption, change or compliance (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time Borrowers shall pay to such Lender
on demand such additional amount or amounts as will compensate such Lender or
its holding company for any such reduction suffered together with interest on
each such amount from the date demanded until payment in full thereof at the
rate provided in Section 2.6 with respect to amounts not paid when due. Agent
will notify Borrowers of any event occurring after the date of this Agreement
that will entitle a Lender to compensation pursuant to this Section 2.10(a) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation.

(b) Replacement of a Lender. If Borrowers become obligated to pay additional
amounts to any Lender pursuant to Section 2.10(a), then Borrowers may within
Ninety (90) days thereafter designate another bank that is acceptable to Agent
in its reasonable discretion (such other bank being called a “Replacement
Lender”) to purchase the Loans of such Lender and such Lender’s rights
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender plus any accrued but unpaid interest on such Loans and all accrued
but unpaid fees owed to such Lender and any other amounts payable to such Lender
under this Agreement, and to assume all the obligations of such Lender
hereunder, and, upon such purchase and assumption (pursuant to an Assignment and
Acceptance), such Lender shall no longer be a party hereto or have any rights
hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrower hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder.

 

20



--------------------------------------------------------------------------------

Section 2.11 Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff or
otherwise) on account of the Loans made by it in excess of its pro rata share of
such payment as provided for in this Agreement, such Lender shall forthwith
purchase from the other Lenders such participations in the Loans made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Agreement; provided, however, that if all or any portion of
such excess is thereafter recovered from such purchasing Lender, such purchase
from each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so recovered.
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.11 may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation.

Section 2.12 Pro Rata Treatment. Subject to Sections 2.7 and Section 9.4 hereof,
each payment or prepayment of principal of the Loan and each payment of interest
on the Loans, actually received by Agent shall be allocated pro rata among
Lenders in accordance with the respective principal amounts of their outstanding
Loans; provided, however, that the foregoing fees payable hereunder (other than
the fees payable under Section 2.9(a) hereof) to Lenders shall be allocated to
each Lender based on such Lender’s Commitment Percentage.

Section 2.13 Accordion Facility. Subject to the terms and conditions set forth
herein below, Borrowers shall have a right at any time to increase the amount of
the Maximum Principal Amount (the “Accordion Increase”) in an amount acceptable
to Agent in its sole and absolute discretion (and without the approval of any
Lenders); provided, however, that the aggregate amount of the Accordion Increase
shall not exceed Ten Million Dollars ($10,000,000). The following additional
terms and conditions shall apply to the Accordion Increase:

(a) the Accordion Increase shall constitute additional Obligations and shall be
secured and guaranteed with the other Obligations on a pari passu basis by the
Collateral;

(b) Borrowers shall execute a new Note in favor of any new Lender or any
existing Lender whose Commitment is increased, as well as any other legal
documentation and modification documents reasonably requested by Agent to
consummate the Accordion Increase;

(c) unless otherwise provided by Agent, the Accordion Increase shall be subject
to the same terms (including interest rate and maturity date) as the existing
Loan;

(d) all documents, organizational documents and other documents evidencing and
contemplated by the Accordion Increase shall be in form and substance acceptable
to Agent and Borrowers;

(e) Borrowers shall have delivered all due diligence materials and other
deliverables reasonably requested by Agent;

(f) each of the closing conditions set forth in Article 5 shall have been
satisfied;

 

21



--------------------------------------------------------------------------------

(g) no Default or Event of Default shall have occurred that has not been waived
by Lenders pursuant to the terms hereof;

(h) Agent shall have received from Borrowers updated financial statements and
projections and a certificate, in each case in form and substance reasonably
satisfactory to Agent, demonstrating that, after giving effect to the Accordion
Increase on a pro forma basis, Borrowers will be in compliance with all
financial covenants set forth herein;

(i) the Accordion Increase shall be subject to the ability of Agent to syndicate
the Accordion Increase as determined by Agent in its sole and absolute
discretion; and

(j) Agent shall have received such other due diligence and credit committee
approvals as it may require with results satisfactory to Agent in its sole and
absolute discretion.

Participation in the Accordion Increase shall be offered first to each of the
existing Lenders in an amount equal to each Lender’s Commitment Percentage of
the Accordion Increase, but no such Lender shall have any obligation to provide
all or any portion of the Accordion Increase. If the amount of the Accordion
Increase requested by Borrowers shall exceed the Commitments which the existing
Lenders are willing to provide with respect to the Accordion Increase, then
Agent may invite other banks or lending institutions acceptable to Agent and
Borrowers to join this Agreement as Lenders hereunder for the portion of such
Accordion Increase not provided by the existing Lenders; provided, however, that
such other banks, or financial institutions shall enter into such joinder
agreements to give effect thereto as Agent and Borrowers may reasonably request.
Agent is authorized to enter into, on behalf of Lenders, any amendment to this
Agreement or any other Credit Document as may be necessary to incorporate the
terms of the Accordion Increase in accordance with the terms hereof.

ARTICLE 3

SECURITY

Section 3.1 Security Interest. To secure the payment and performance of the
Obligations, each Borrower hereby grants to Agent, for the benefit of Lenders
and WFPC Affiliates, a continuing general Lien on and a continuing security
interest in all of the Collateral, wherever located, whether now owned or
hereafter acquired, existing or created, together with all replacements and
substitutions therefor, and the cash and non-cash proceeds thereof, subject to
Permitted Liens. The Liens and security interests of Agent in the Collateral
shall be first and prior perfected Liens and security interests, subject only to
Permitted Liens, and may be retained by Agent until all of the Obligations have
been indefeasibly satisfied in full and the Commitments have expired or
otherwise has been terminated.

Section 3.2 Financing Statements. Agent is hereby authorized by each Borrower to
file any financing statements covering the Collateral or any amendment adding
collateral to any financing statement or an amendment that adds a debtor to a
financing statement, in each case whether or not a Borrower’s signature appears
thereon. Borrowers agree to comply with the requirements of all state and
federal laws and requests of Agent in order for Agent to have and maintain a
valid and perfected first security interest in the Collateral.

Section 3.3 Collateral Requirements. Borrowers shall mark their books and
records

 

22



--------------------------------------------------------------------------------

clearly identifying that the Collateral has been collaterally assigned to Agent
pursuant to this Agreement. Borrowers shall (a) hold all original Collateral as
the custodian for Agent for the purposes of perfecting Agent’s Lien in the
Collateral and upon the request of Agent following the occurrence of an Event of
Default, deliver to Agent the Collateral and all Documents, General Intangibles
and Instruments relating to Collateral and, upon request of Agent, deliver to
Agent or its designee any other property in which Borrowers have granted Agent a
security interest hereunder, including, but not limited to, all of Borrowers’
Books and Records including all computers, computer related equipment, tapes and
software; and (b) execute and deliver to Agent, for the benefit of Lenders, such
assignments, endorsements, allonges to promissory notes, mortgages, financing
statements, amendments thereto and continuation statements thereof, in form
satisfactory to Agent, and such additional agreements, documents or instruments
as Agent may, from time to time, require to evidence, perfect and continue to
perfect Agent’s liens and security interests granted hereunder. Agent may in its
sole discretion record or file any such document, instrument or agreement,
including, without limitation, this Agreement, as it may from time to time deem
desirable.

Section 3.4 Collections.

(a) Notwithstanding the assignment (but not in any way to be deemed or construed
to impair or affect the security interest granted hereunder) of the Collateral
by Borrowers to Agent, until the occurrence of a Default or an Event of Default,
Borrowers may service, manage, enforce and receive Collections on Receivables
for the account of Agent. Borrowers shall have no power to make any allowance or
credit to any obligor outside the ordinary course of Borrowers’ business without
Agent’s prior written consent. At any time following the occurrence of a Default
or an Event of Default, Agent may, in its sole discretion, provide a Transfer
Notice (as defined in the Backup Servicing Agreement) to Backup Servicer.

(b) All amounts received directly by Borrowers from any account debtor in
respect of any Receivables, as well as all Collections, shall be held in trust
by Borrowers for the benefit of Agent and Lenders.

(c) Borrowers shall instruct all account debtors on the Receivables to remit all
payments to a deposit account or a lockbox subject to a Control Agreement. All
Collections received by Borrowers shall be deposited by Borrowers into a deposit
account subject to a Control Agreement within One (1) Business Day of receipt.
All funds deposited into a deposit account or a lockbox subject to a Control
Agreement shall immediately become the property of Agent and shall not, in any
event, bear interest in favor of Borrowers or any other party.

(d) The Control Agreements shall be irrevocable by Borrowers so long as
Borrowers are indebted to Agent and Lenders under this Agreement and this
Agreement remains in effect.

Section 3.5 Additional Rights of Agent; Power of Attorney.

(a) In addition to all the rights granted to Agent hereunder, Agent shall have
the right, at any time following the occurrence of a Default or an Event of
Default, to notify the obligors and account debtors of all Collateral to make
payment thereon directly to Agent, and to take control of the cash and non-cash
proceeds of such Collateral; provided, however, that once

 

23



--------------------------------------------------------------------------------

such notification is given to such obligors, it shall not be vitiated by a
subsequent cure of such Event of Default or Default without the prior written
consent of Agent. When Collections received by Agent have been converted into
cash form, Agent shall forthwith apply the same first in discharge of all
expenses, fees, costs and charges including attorneys’ fees and costs of
Collections; second to pay all interest accrued under the Notes and this
Agreement; third to pay principal due under the Notes and this Agreement; and
then to pay any other sums due to Agent and Lenders under the terms of this
Agreement.

(b) Each Borrower irrevocably appoints Agent its true and lawful attorney, with
power of substitution, to act in the name of such Borrower or in the name of
Agent or otherwise, for the use and benefit of Agent, but at the cost and
expense of Borrowers, without notice to Borrowers: to demand, collect, receipt
for and give renewals, extensions, discharges and releases of any Collateral; to
institute and to prosecute legal and equitable proceedings to realize upon any
Collateral; to settle, compromise, or adjust claims; to take possession and
control in any manner and in any place of any cash or non-cash items of payment
or proceeds thereof; to endorse the name of such Borrower upon any notes,
checks, drafts, money orders, or other evidences of payment of Collateral; to
sign such Borrower’s name on any instruments or documents relating to any of the
Collateral or on drafts against account debtors; to do all other acts and things
necessary, in Agent’s sole judgment, to effect collection of the Collateral or
protect its security interest in the Collateral; and generally to sell in whole
or in part for cash, credit or property to others or to itself at any public or
private sale, assign, make any agreement with respect to or otherwise deal with
the Collateral as fully and completely as though Agent were the absolute owner
thereof for all purposes, except to the extent limited by any applicable laws
and subject to any requirement of notice to Borrowers or other Persons under
applicable laws.

Section 3.6 Additional Collateral Provisions.

(a) Borrowers will defend the Collateral against all Liens (other than Permitted
Liens), and claims and demands of all Persons at any time claiming the same or
any interest therein. Borrowers agree to comply with the requirements of all
state and federal laws and requests of Agent in order for Agent to have and
maintain a valid and perfected first security interest and/or mortgage Lien in
the Collateral including, without limitation, executing such documents as Agent
may require to obtain control over all Deposit Accounts, Letter-of-Credit Rights
and Investment Property, as applicable. Furthermore, Borrowers shall promptly
notify Agent in writing upon incurring or otherwise obtaining a Commercial Tort
Claim against any third party, and, upon the request of Agent, shall promptly
enter into such security agreements and do such other things or acts deemed
appropriate by Agent to give Agent a fully valid, perfected and enforceable
security interest in any such Commercial Tort Claim. Collateral shall include
any such Commercial Tort Claim, and the authorization given by Borrowers to
Agent in Section 3.2 above to file financing statements covering the Collateral
shall include the authorization to file financing statements with respect to any
such Commercial Tort Claim. Borrowers warrant and represent that they do not own
any Commercial Tort Claims as of the date hereof.

(b) In addition to the foregoing, Borrowers shall perform all further acts that
may be lawfully and reasonably required by Agent to secure Agent and effectuate
the intentions and objects of this Agreement, including, but not limited to, the
execution and delivery of lockbox agreements, cash collateral account
agreements, mortgages, security agreements, contracts and any other documents
required hereunder, as well as obtain Acknowledgment and Waiver Agreements.

 

24



--------------------------------------------------------------------------------

At the request of Agent, Borrowers shall, immediately deliver (with execution by
Borrowers of all necessary documents or forms to reflect, implement or enforce
all Liens described herein thereon) to Agent all certificates of title to note
the Lien of Agent thereon and all items of Collateral for which Agent must
receive possession to obtain and/or maintain perfected security interests.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants and shall continue to represent and
warrant to Agent and Lenders until the Obligations hereunder have been
indefeasibly satisfied in full and the Commitments have expired or otherwise
have been terminated as follows:

Section 4.1 Representations and Warranties as to Receivables.

(a) As to the Receivables generally:

(i) Each Borrower or, where a Borrower was not the original lender, to the best
of such Borrower’s knowledge, the original lender or seller had full power and
authority to make the loans (or other extensions of credit) evidenced by the
Receivables and all such Receivables and all Books and Records related thereto
are genuine, based on enforceable contracts and are in all respects what they
purport to be;

(ii) All Receivables have been duly authorized, executed, delivered by the
parties whose names appear thereon and are valid and enforceable in accordance
with their terms; any applicable filing, recording or lien notation law with
respect to any collateral securing a Receivable will have been complied with to
the extent such filing or recording is necessary under applicable law to create
or perfect such Borrower’s security interest in such collateral consistent with
its present policy and as of the date of this Agreement, Borrowers do not have
any Receivables secured by collateral;

(iii) The form and content of all Receivables and the security related thereto,
if any, and the transactions from which they arose comply in all material
respects with any and all applicable laws, rules and regulations, including
without limitation, the Consumer Finance Laws;

(iv) The original amount and unpaid balance of each Receivable on Borrowers’
Books and Records and on any statement or schedule delivered to Agent and/or any
Lender, including without limitation the Schedule of Receivables, is and will be
the true and correct amount actually owing to a Borrower as of the date each
Receivable is pledged to Agent, is not subject to any claim of reduction,
counterclaim, set-off, recoupment or any other claim, allowance or adjustment;
and no Borrower has any knowledge of any fact which would impair the validity or
collectability of any Receivables;

(v) All security agreements, title retention instruments and other documents and
instruments which are security for Receivables, if any, contain a correct and
sufficient description of the personal property covered thereby, and, subject to
the rights of Agent hereunder and the interests of Borrowers as holder of such
security agreements title retention instruments or other documents or
instruments, are or create security interests and Liens;

 

25



--------------------------------------------------------------------------------

(vi) Borrowers have made an adequate credit investigation of the obligor and/or
co-applicant of each Receivable and has determined in the ordinary course of
Borrowers’ business in accordance with historic practice that his or her credit
is satisfactory and is in conformity in all material respects with Borrowers’
policies and standards; and

(vii) A Borrower has good and valid indefeasible title to the Receivables, free
and clear of all prior assignments, claims, liens, encumbrances and security
interests, and has the right to pledge and grant Agent, for the benefit of
Lenders and WFPC Affiliates, a first priority security interest in the same, in
the manner provided in this Agreement.

Section 4.2 Organization and Good Standing. Each Borrower is duly organized and
validly existing in good standing under the laws of the state identified on
Schedule 4.2 attached hereto and made part hereof and has the power and
authority to engage in the business it conducts and is qualified and in good
standing in those states wherein the nature of business or property owned by it
requires such qualification, is not required to be qualified in any other state;
or if not so qualified, no adverse effect would result therefrom. The
organizational number assigned to each Borrower by the state of its organization
is set forth on Schedule 4.2 attached hereto and made part hereof.

Section 4.3 Perfection of Security Interest. Upon filing of financing statements
in all places as, in the opinion of counsel for Borrowers, are necessary to
perfect the security interests granted in Article 3 of this Agreement,
describing the Collateral and disclosing each Borrower as debtor and Agent as
secured party, Agent will have a first perfected security interest in the
Collateral which can be perfected by the filing of a UCC financing statement in
each Borrower’s state of organization, superior in right of interest to any
other Person (including, without limitation, purchasers from, or creditors or
receivers or a trustee in bankruptcy of, Borrowers).

Section 4.4 No Violations. The making and performance of the Credit Documents do
not and will not violate any provisions of any law, rule, regulation, judgment,
order, writ, decree, determination or award or breach any provisions of the
charter, bylaws or other organizational documents of any Borrower, or constitute
a default or result in the creation or imposition of any security interest in,
or lien or encumbrance upon, any assets of any Borrower (immediately or with the
passage of time or with the giving of notice and passage of time, or both) under
any other contract, agreement, indenture or instrument to which a Borrower is a
party or by which a Borrower or its property is bound with failure to comply
resulting in a material adverse change in the business, operations, Property
(including the Collateral), prospects or financial condition of any Borrower.

Section 4.5 Power and Authority.

(a) Each Borrower has full power and authority under the law of the state of its
organization and under its organizational documents to enter into, execute and
deliver and perform the Credit Documents; to borrow monies hereunder, to incur
the obligations herein provided for and to pledge and grant to Agent, for the
benefit of Lenders, a security interest in the Collateral; and

(b) All actions (corporate or otherwise) necessary or appropriate for each
Borrower’s execution, delivery and performance of the Credit Documents have been
taken.

Section 4.6 Validity of Agreements. Each of the Credit Documents is, or when
delivered to Agent will be, duly executed and constitute valid and legally
binding obligations of each Borrower enforceable against such Borrower, in
accordance with their respective terms.

 

26



--------------------------------------------------------------------------------

Section 4.7 Litigation. There is no order, notice, claim, action, suit,
litigation, proceeding or investigation pending or, to Borrowers’ knowledge,
threatened against or affecting any Borrower, whether or not fully covered by
insurance, except as identified and described on Schedule 4.7 attached hereto
and made part hereof.

Section 4.8 Compliance. Each Borrower is in compliance in all material respects
with all applicable laws and regulations, federal, state and local (including
all Consumer Finance Laws (including being in compliance with privacy notice
requirements under the Gramm-Leach-Bliley Act)), material to the conduct of its
business and operations; each Borrower possesses all the franchises, permits,
licenses, certificates of compliance and approval and grants of authority
necessary or required in the conduct of its business and the same are valid,
binding, enforceable and subsisting without any defaults thereunder or
enforceable adverse limitations thereon, and are not subject to any proceedings
or claims opposing the issuance, development or use thereof or contesting the
validity thereof; and no approvals, waivers or consents, governmental (federal,
state or local) or non-governmental, under the terms of contracts or otherwise,
are required by reason of or in connection with such Borrower’s execution and
performance of the Credit Documents.

Section 4.9 Accuracy of Information; Full Disclosure.

(a) All financial statements, including any related schedules and notes appended
thereto, delivered and to be delivered to Agent and/or any Lender pursuant to
this Agreement have been or will be prepared in accordance with GAAP and do and
will fairly present in all material respects the financial condition of each
Borrower and its Subsidiaries, if any, on the dates thereof and results of
operations for the periods covered thereby and discloses all liabilities
(including contingent liabilities) of any kind of such Borrower.

(b) Since the date of the most recent financial statements furnished to Agent
and/or any Lender, there has not been any material adverse change in the
financial condition, business or operations of any Borrower.

(c) All financial statements and other statements, documents and information
furnished by Borrowers, or any of them, to Agent and/or any Lender in connection
with this Agreement and the Notes and the transactions contemplated hereunder do
not and will not contain any untrue statement of material fact or omit to state
a material fact necessary in order to make the statements contained therein not
misleading. Each Borrower has disclosed to Agent in writing any and all facts
which materially and adversely affect the business, properties, operations or
condition, financial or otherwise, of such Borrower, or such Borrower’s ability
to perform its obligations under this Agreement and the Notes.

Section 4.10 Taxes. Except as described on Schedule 4.10 attached hereto and
made part hereof, each Borrower has filed and will file all tax returns which
are required to be filed and has paid or will pay when due all taxes, license
and other fees with respect to the Collateral and the business of such Borrower
except taxes contested in good faith for which adequate reserves have been
established by such Borrower on its Books and Records.

 

27



--------------------------------------------------------------------------------

Section 4.11 Indebtedness. No Borrower has presently outstanding indebtedness or
obligations including contingent obligations and obligations under leases of
property from others, except Permitted Indebtedness.

Section 4.12 Investments. No Borrower has direct or indirect Subsidiaries or
Affiliates, or investments in or loans to any other individuals or business
entities (other than Consumer Purpose Loans), except as described in Schedule
4.12 attached hereto and made part hereof.

Section 4.13 ERISA. Each Borrower and any Subsidiary, and each member of the
controlled group of corporations (as such term “controlled group of
corporations” is defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) of which such Borrower is a member, is in compliance in all material
respects with all applicable provisions of ERISA and the regulations promulgated
thereunder. No reportable event, as such term (hereinafter called a “Reportable
Event”) is defined in Title IV of ERISA, has occurred with respect to, nor has
there been terminated, any Plan maintained for employees of any Borrower, or any
Subsidiary, or any member of the controlled group of corporations of which a
Borrower is a member.

Section 4.14 Hazardous Wastes, Substances and Petroleum Products.

(a) Each Borrower (i) has received all permits and filed all notifications
necessary to carry on its respective business; and (ii) is in compliance in all
respects with all Environmental Control Statutes.

(b) No Borrower has given any written or oral notice to the Environmental
Protection Agency (“EPA”) or any state or local agency with regard to any actual
or imminently threatened removal, spill, release or discharge of hazardous or
toxic wastes, substances or petroleum products or properties owned or leased by
such Borrower or in connection with the conduct of its business and operations.

(c) No Borrower has received notice that it is potentially responsible for costs
of clean-up of any actual or imminently threatened spill, release or discharge
of hazardous or toxic wastes or substances or petroleum products pursuant to any
Environmental Control Statute.

Section 4.15 Solvency. Each Borrower is, and after receipt and application of
the first Advance will be, solvent such that (a) the fair value of its assets
(including without limitation the fair salable value of such Borrower’s
Intangible Assets) is greater than the total amount of its liabilities,
including without limitation, contingent liabilities, (b) the present fair
salable value of its assets (including without limitation the fair salable value
of its Intangible Assets) is not less than the amount that will be required to
pay the probable liability on its debts as they become absolute and matured, and
(c) it is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business. No Borrower intends to, or believes that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and is not engaged in a business or transaction, or about to
engage in a business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice and industry in which it is engaged. For purposes of this Section 4.15,
in computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that
reasonably can be expected to become an actual matured liability.

 

28



--------------------------------------------------------------------------------

Section 4.16 Business Location. Each Borrower’s address set forth on Schedule
4.16 attached hereto and made part hereof is the location of such Borrower’s
principal place of business and such address, together with the addresses set
forth on Schedule 4.16 attached hereto and made part hereof, is the only
location where such Borrower keeps its records concerning the Collateral. The
location of all other places of business of each Borrower and the names in which
each Borrower conducts business at each such location are set forth in Schedule
4.16 attached hereto and made part hereof.

Section 4.17 Capital Stock. All of the issued and outstanding capital stock or
other ownership interest of each Borrower is owned as described on Schedule 4.17
attached hereto and made part hereof, and all such ownership interests are fully
paid and non-assessable.

Section 4.18 No Extension of Credit for Securities. No Borrower is, nor will it
be, engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying or trading in any
margin stocks or margin securities (within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System) or other securities,
and no part of the proceeds of the Loan hereunder has been or will be applied
for the purpose of purchasing or carrying or trading in any such stock or
securities or of refinancing any credit previously extended, or of extending
credit to others, for the purpose of purchasing or carrying any such margin
stock, margin securities or other securities in contravention of such
Regulations.

Section 4.19 Anti-Terrorism Laws.

(a) No Borrower is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(b) No Borrower or any of its respective agents acting or benefiting in any
capacity in connection with the Loans or other transactions hereunder, is any of
the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which WFPC is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

 

29



--------------------------------------------------------------------------------

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website; or

(vi) a Person who is known to be affiliated or associated with a person or
entity listed above.

(c) No Borrower (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224.

Section 4.20 Credit Card Agreements and Sale Agreements. Schedule 4.20 is a list
of all Credit Card Agreements and Sale Agreements as of the Closing Date.

ARTICLE 5

CONDITIONS TO LOAN

Section 5.1 Documents to be Delivered to Agent Prior to Effectiveness. Prior to
the effectiveness of this Agreement, Borrowers shall deliver or cause to be
delivered to Agent (all documents to be in form and substance satisfactory to
Agent in its sole and absolute discretion):

(a) Credit Documents. This Agreement, the Notes, the Collateral Pledge
Agreements (together with stock powers duly and properly executed in blank and
the original stock certificates evidencing the Equity Interests pledged
thereunder) and all other Credit Documents duly and properly executed by the
parties thereto;

(b) Searches. Uniform Commercial Code, tax and judgment searches against each
Borrower in those offices and jurisdictions as Agent shall reasonably request
which shall show that no financing statement, liens, or assignments or other
filings have been filed or remain in effect against each Borrower or any
Collateral except for Permitted Liens and those other Liens, financing
statements, assignments or other filings with respect to which the secured party
or existing lender (i) has delivered to Agent Uniform Commercial Code
termination statements or other documentation evidencing the termination of its
Liens and security interests in Collateral, (ii) has agreed in writing to
release or terminate its Lien and security interest in Collateral upon receipt
of proceeds of the Advances or (iii) has delivered a Subordination Agreement to
Agent with respect to its Lien and security interest in the Collateral, all in a
form and substance satisfactory to Agent in its sole discretion;

(c) Organizational Documents.

(i) A copy of each Borrower’s (A) organization documents, certified as of a
recent date by such Borrower’s secretary (or other appropriate officer), and
(B) bylaws, partnership agreement or operation agreement, as applicable,
certified as of a recent date by such Borrower’s secretary (or other appropriate
officer); together with certificates of good standing existence or fact in such
Borrower’s state of organization and in each jurisdiction in which such Borrower
is qualified to do business, each dated within Thirty (30) days from the date of
this Agreement;

 

30



--------------------------------------------------------------------------------

(ii) A copy of each Pledgor’s (unless if a Pledgor is an individual Person)
(A) organization documents, certified as of a recent date by such Pledgor’s
secretary (or other appropriate officer), and (B) bylaws, partnership agreement
or operation agreement, as applicable, certified as of a recent date by such
Pledgor’s secretary (or other appropriate officer); together with certificates
of good standing existence or fact in such Pledgor’s state of organization and
in each jurisdiction in which Pledgor’s is qualified to do business, each dated
within Thirty (30) days from the date of this Agreement;

(d) Authorization Documents.

(i) A certified copy of resolutions of each Borrower’s board of directors,
members, managers or partners, as applicable, authorizing the execution,
delivery and performance of the Notes, this Agreement and all other Credit
Documents, the pledge of the Collateral to Agent as security for the Obligations
made hereunder and the borrowing evidenced by the Notes and designating the
appropriate officers to execute and deliver the Credit Documents;

(ii) A certified copy of resolutions of Pledgor’s (unless if a Pledgor is an
individual Person) board of directors, members, managers or partners, as
applicable, authorizing the execution, delivery and performance of the
Collateral Pledge Agreement and the pledge of the collateral thereunder to Agent
as security for the Obligations and designating the appropriate officers to
execute and deliver the Collateral Pledge Agreement;

(e) Incumbency Certificates.

(i) A certificate of each Borrower’s secretary (or other appropriate officer) as
to the incumbency and signatures of officers of such Borrower signing this
Agreement, the Notes and other Credit Documents;

(ii) A certificate of each Pledgor’s (unless if a Pledgor is an individual
Person) secretary (or other appropriate officer) as to the incumbency and
signatures of officers of such Pledgor signing the Collateral Pledge Agreement;

(f) Opinion of Counsel. Agent shall have received a written opinion of
Borrowers’ and material Pledgors’ counsel addressed to Agent and Lenders in form
and substance satisfactory to Agent in its sole discretion;

(g) Officer’s Certificate. A certificate, dated the date of this Agreement,
signed by the President of each Borrower, to the effect that (i) all
representations and warranties set forth in this Agreement are true and correct
as of the date hereof in all material respects and (ii) no Default or Event of
Default hereunder has occurred, each Borrower’s seal being affixed to such
certificate and each Borrower’s secretary attesting thereto;

(h) Availability Statement/Request for Advance. A completed Availability
Statement and Request for Advance;

(i) Acknowledgment and Waiver Agreement. Acknowledgment and Waiver Agreements
duly executed by the parties thereto no later than Sixty (60) days from the
Closing Date;

(j) Due Diligence. Completion of Agent’s due diligence of Borrowers and Pledgors
including due diligence with respect to Borrowers’ owners, key operators, and
key management personnel with results satisfactory to Agent;

 

31



--------------------------------------------------------------------------------

(k) Financial Information. A copy of each of the reports required pursuant to
Section 6.2 of this Agreement for the period most recently ended prior to the
date hereof;

(l) Subordination Documents. Copies of the documents, instruments and writings
evidencing the Subordinated Debt;

(m) Insurance. Evidence of insurance issued by a reputable carrier with respect
to each Borrower’s fire, casualty, liability, and other insurance covering its
Property, and any key owner/operator insurance;

(n) Data Tape. A data tape submitted as of the most recent month end;

(o) Closing Agenda. Such other documents, information and reports listed on the
Closing Agenda; and

(p) Other Documents. Such additional documents as Agent reasonably may request.

Section 5.2 Conditions to all Advances. The obligation of Lenders to make each
subsequent Advance hereunder pursuant to Section 2.1 is conditioned upon:

(a) Advance Requirements. Borrowers’ satisfaction of each of the conditions
specified in Sections 2.1 and 2.7;

(b) Representations and Warranties. The continuing accuracy of the
representations and warranties made by Borrowers under this Agreement in all
respects;

(c) Event of Default or Default. The absence, after giving effect to such
Advance and the receipt of the proceeds thereof and the retirement of any
indebtedness then being retired out of the proceeds of such Advance, of any
Default or Event of Default.

(d) Advance Amount. The aggregate amount of the requested Advance is not less
than the lesser of Twenty Five Thousand Dollars ($25,000) or the unborrowed
balance of the Borrowing Base and shall be in multiples of Twenty Five Thousand
Dollars ($25,000); and

(e) Material Adverse Change. There has been no material adverse change in
Borrowers’ financial condition, operations or business since the date of the
monthly and audited annual financial statements most recently delivered by
Borrowers to Agent pursuant to this Agreement.

ARTICLE 6

AFFIRMATIVE COVENANTS

In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations have been indefeasibly
satisfied in full and the Commitments have expired or otherwise have been
terminated, each Borrower covenants and agrees as follows:

 

32



--------------------------------------------------------------------------------

Section 6.1 Place of Business and Books and Records. Each Borrower will promptly
advise Agent in writing of (a) the establishment of any new places of business
by such Borrower and of the discontinuance of any existing places of business of
such Borrower; (b) the creation of any new Subsidiaries and (c) the acquisition
and or use of any trade name or trade style.

Section 6.2 Reporting Requirements. Borrowers will deliver to Agent (which Agent
will thereafter deliver to Lenders):

(a) within Twenty (20) days after the end of each month, company prepared
consolidated and consolidating financial statements of Borrowers’ business for
such previous month, consisting of a balance sheet, income statement, and
schedules as of the end of such month, all in reasonable detail, prepared in
accordance with GAAP consistently applied, subject to year-end adjustments,
together with a covenant compliance certificate;

(b) within One Hundred Twenty (120) days after the close of each fiscal year,
consolidated and consolidating financial statements of Borrowers and their
Subsidiaries for the fiscal year then ended consisting of a balance sheet,
income statement, and statement of cash flow of Borrowers their Subsidiaries as
of the end of such fiscal year, all in reasonable detail, including all
supporting schedules and footnotes, prepared in accordance with GAAP
consistently applied, and shall be audited and certified without qualification
by an independent certified public accountant selected by Borrowers and
acceptable to Agent and accompanied by the unqualified opinion of such
accountant, a covenant compliance certificate and an Annual Compliance
Certificate; and cause Agent to be furnished at the time of completion thereof,
a copy of any management letter for Borrowers prepared by such certified public
accounting firm;

(c) within Twenty (20) days after the end of each month, for the month then
ending, reports in form and substance satisfactory to Agent, setting forth an
aging of Receivables, Schedule of Receivables and Assignment, an Availability
Statement, summary listing of ineligible Receivables, static pool report,
detailed delinquency report books and records consisting of data tape
information, and also such other documentation and information promptly after
request therefor by Agent;

(d) upon request by Agent from time to time, copies of Borrowers’ income tax
returns (including any schedules attached thereto) filed with the Internal
Revenue Service promptly after the filing thereof with the Internal Revenue
Service; and

(e) upon request by Agent from time to time, such other financial information
and reports concerning Borrowers and their businesses and property as Agent
reasonably requests.

Section 6.3 Books and Records. Borrowers will keep accurate and complete Books
and Records concerning the Collateral and all transactions with respect thereto
consistent with sound business practices (including, without limitation,
accurately account for insurance commissions) and will comply with Agent’s
reasonable requirements, from time to time in effect, including those concerning
the submission of reports on all items of Collateral including those which are
deemed to be delinquent. The form of delinquency reports, the frequency with
which such reports shall be submitted to Agent (which in any case shall be no
less frequently than monthly) and the standards for determining which Collateral
transactions are deemed delinquent for this purpose, shall at all times be
satisfactory to Agent. Agent shall have the right at any time and from time to
time during

 

33



--------------------------------------------------------------------------------

regular business hours, at Borrowers’ sole cost and expense, to inspect, audit,
and copy the Books and Records of Borrowers and inspect, audit and conduct
appraisals of any Collateral; provided, however, Borrowers shall not be
responsible for the payment of such costs and expenses prior to the occurrence
of an Event of Default or a Default.

Section 6.4 Financial Covenants. At all times Borrowers shall maintain the
following financial covenants:

(a) EBITDA Ratio. An EBITDA Ratio of not less than:

(i) 1.25 to 1 as of the end of each fiscal quarter commencing with the fiscal
quarter ending June 30, 2011 through and including December 31, 2011;

(ii) 1.50 to 1 as of the end of each fiscal quarter commencing with the fiscal
quarter ending March 31, 2012 through and including June 30, 2012;

(iii) 1.75 to 1 as of the end of each fiscal quarter commencing with the
calendar month ending September 31, 2012 through and including the calendar
month ending September 30, 2013;

(iv) 2.0 to 1 as of the end of each fiscal quarter commencing with the fiscal
quarter ending December 31, 2013 and thereafter.

(b) Senior Debt to Capital Base Ratio. As of the end of each calendar month, a
Senior Debt to Capital Base Ratio of not more than 2.0 to 1.0.

(c) Allowance for Loan Losses. At all times the aggregate value of Borrowers’
allowance for loan losses (inclusive of deferred discounts and merchants’ and
providers’ recourse reserves), as calculated in accordance with GAAP, shall not
be less than the greater of:

(i) Principal Receivables for the most recent month end multiplied by the
rolling twelve (12) month ratio of net charge-offs to average Principal
Receivables during such twelve (12) month period;

(ii) Fifteen Percent (15.0%) of Principal Receivables;

(iii) an amount pursuant to the recommendation of the independent certified
public accountant auditing Borrowers’ financial statements.

(d) Charge off Policy. Receivables must be charged off (on a monthly basis) with
respect to which no payment due and owing thereunder has been made for a period
that is equal to or greater than One Hundred Eighty (180) days, as determined on
a contractual basis.

(e) Collateral Performance Indicator. A Collateral Performance Indicator of less
than or equal to Thirty Six Percent (36%).

The determination of the financial covenants contained herein shall exclude any
asset, liability, expense or income associated with Statement of Financial
Accounting Standard No. 133. Borrowers’ failure to comply with Section 6.4(c) or
Section 6.4(d) shall not, in itself, constitute an Event of Default so long as
such shortfalls are deducted, as contemplated by the terms of this Agreement, in
the determination of the other financial covenants contained herein.

 

34



--------------------------------------------------------------------------------

Section 6.5 Compliance With Applicable Law.

(a) All Receivables shall comply in all material respects with all applicable
federal, state and local laws, rules, regulations, proclamations, statutes,
orders and interpretations at the time when Agent obtains any interest therein
pursuant to this Agreement.

(b) Each Borrower shall comply in all material respects with all local, state
and federal laws and regulations applicable to its business including without
limitation the Consumer Finance Laws, (including complying with privacy notice
requirements under the Gramm-Leach-Bliley Act), Anti-Terrorism Laws,
Environmental Control Statutes, and all laws and regulations of the Local
Authorities, and the provisions and requirements of all franchises, permits,
certificates of compliance and approval issued by regulatory authorities and
other like grants of authority held by Borrowers; and notify Agent immediately
(and in detail) of any actual or alleged failure to comply with or perform,
breach, violation or default under any such laws or regulations or under the
terms of any of such franchises or licenses, grants of authority, or of the
occurrence or existence of any facts or circumstances which with the passage of
time, the giving of notice or otherwise could create such a breach, violation or
default or could occasion the termination of any of such franchises or grants of
authority.

(c) With respect to the Environmental Control Statutes, Borrowers shall notify
Agent when, in connection with the conduct of Borrowers’ business or operations,
any Person (including, without limitation, EPA or any state or local agency)
provides oral or written notification to any Borrower or any Subsidiary with
regard to an actual or imminently threatened removal, spill, release or
discharge of hazardous or toxic wastes, substances or petroleum products; and
notify Agent immediately (and in detail) upon the receipt by any Borrower of an
assertion of liability under the Environmental Control Statutes, of any actual
or alleged failure to comply with or perform, breach, violation or default under
any such statutes or regulations or of the occurrence or existence of any facts,
events or circumstances which with the passage of time, the giving of notice, or
both, could create such a breach, violation or default.

Section 6.6 Notice of Default. Borrowers will promptly notify Agent of the
occurrence of any Default or Event of Default hereunder.

Section 6.7 Existence, Properties. Borrowers will (a) do or cause to be done all
things necessary to preserve and keep in full force and effect its existence,
rights and franchises and comply with all laws applicable to it; (b) maintain,
preserve and protect all franchises, licenses and trade names and preserve all
the remainder of its property used or useful in the conduct of its business; and
(c) maintain in effect insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as shall be
consistent with prudent business practices in the industry and furnish to Agent
from time to time, upon their request therefor, evidence of same.

Section 6.8 Payment of Indebtedness; Taxes. Borrowers will (a) pay all of their
indebtedness and obligations promptly and in accordance with normal terms; and
(b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments, and governmental

 

35



--------------------------------------------------------------------------------

charges or levies imposed upon it or upon its income and profits, or upon any of
its property, real, personal or mixed, or upon any part thereof, before the same
shall become in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might become a lien or charge upon such
properties or any part thereof; provided, however, that Borrowers shall not be
required to pay and discharge or to cause to be paid and discharged any such
indebtedness, tax, assessment, charge, levy or claim so long as the validity
thereof shall be contested in good faith by appropriate proceedings and
Borrowers shall have set aside on their books adequate reserves (as may be
required in accordance with GAAP) with respect to any such indebtedness, tax,
assessment, charge, levy or claim, so contested.

Section 6.9 Notice Regarding Any Plan. Borrowers shall furnish to Agent:

(a) as soon as possible, and in any event within Ten (10) days after any senior
officer of Borrowers know or have reason to know that any Reportable Event has
occurred with respect to any Plan maintained in whole or in part for the
employees of a Borrower or any of their Subsidiaries, a statement of the
President or Treasurer of Borrowers setting forth details as to such Reportable
Event and the action which is proposed to be taken with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC;
and

(b) promptly after receipt thereof, a copy of any notice which a Borrower may
receive from the PBGC relating to the intention of a Borrower to terminate any
Plan maintained in whole or in part for the benefit of employees of any Borrower
or any of their Subsidiaries or to appoint a trustee to administer any such
Plan.

Section 6.10 Other Information. From time to time upon request of Agent,
Borrowers will furnish to Agent such additional information and reports
regarding the Collateral and the operations, businesses, affairs, prospects and
financial condition of Borrowers and their Subsidiaries as Agent may request.

Section 6.11 Litigation. Borrowers will promptly notify Agent (a) of any
litigation or action instituted or, to Borrowers’ knowledge, threatened in
writing against any Borrower or any of their Subsidiaries, in an amount of One
Hundred Thousand Dollars ($100,000) or more as to any separate action or
litigation instituted or threatened or in an aggregate amount of Two Hundred
Thousand Dollars ($200,000) or more as to all actions or litigation instituted
or threatened and (b) of the entry of any judgment or lien against any property
of Borrower, in an amount of One Hundred Thousand Dollars ($100,000) or more as
to any separate judgment or lien entered or in an aggregate amount of Two
Hundred Thousand Dollars ($200,000) or more as to all judgments or liens
entered.

Section 6.12 Business Location, Legal Name and State of Organization. Borrowers
shall notify Agent at least Thirty (30) days prior to: (a) any proposed change
in a Borrower’s principal place of business, a Borrower’s legal name or a
Borrower’s state of organization; (b) any additional places of business of any
Borrower or any Subsidiaries; (c) the change in the names in which a Borrower or
any Subsidiary conducts business at each such location; and (d) the change of a
Borrower’s jurisdiction of organization. Upon request of Agent, Borrowers will
execute and deliver such additional documents, instruments and writings, and
take such other action as Agent shall request to obtain, maintain or continue
its perfected and first priority Lien on and security interest in the
Collateral.

 

36



--------------------------------------------------------------------------------

Section 6.13 Operations. Borrowers shall maintain satisfactory credit
underwriting and operating standards, including, with respect to each obligor of
each Receivable, the completion of an adequate investigation of such obligor and
a determination that the credit history and anticipated performance of such
obligor is and will be satisfactory in the ordinary course of Borrowers’
business in accordance with historic practice.

Section 6.14 Credit Card Agreement and Sale Agreement.

(a) Borrowers shall at all times have and maintain a first perfected security
interest in the Collateral purchased under all Sale Agreements, superior in
right of interest to any other Person (including, without limitation, purchasers
from, or creditors or receivers or a trustee in bankruptcy) and each purchase
under a Sale Agreement shall be free and clear of all Liens.

(b) On or before April 30, 2012, Borrowers shall enter into a new Credit Card
Agreement and Sale Agreement with a Person reasonably acceptable to Agent (each
to be in form and substance satisfactory to Agent).

Section 6.15 Further Assurances. Borrowers shall from time to time execute and
deliver to Agent such other documents and shall take such other action as may be
requested by Agent in order to implement or effectuate the provisions of, or
more fully perfect the rights granted or intended to be granted by Borrowers to
Agent pursuant to the terms of this Agreement, the Notes or any other Credit
Documents.

ARTICLE 7

NEGATIVE COVENANTS

Each Borrower covenants and agrees with Agent and Lenders that until all
Obligations have been indefeasibly satisfied in full and the Commitments have
expired or otherwise have been terminated, no Borrower will do any of the
following without the prior written consent of Agent:

Section 7.1 Payments to and Transactions with Affiliates. (a) Make any loan,
advance, extension of credit or payment to any Affiliate, officer, employee,
member, manager, shareholder or director of any Borrower or any Affiliate other
than loans, advances and extensions of credit which do not exceed Fifty Thousand
Dollars ($50,000) in the aggregate for all such loans, advances and extensions
of credit at any one time or (b) enter into any other transaction, including,
without limitation, the purchase, sale, lease or exchange of property, or the
rendering or any service, to or with any Affiliate or any shareholder, officer,
or employee of any Borrower or any Affiliate except for transactions with or
services rendered to any Affiliate of a Borrower in the ordinary course of
business and pursuant to the reasonable requirements of the business of such
Affiliate and upon terms found by the board of directors of a Borrower to be
fair and reasonable and no less favorable to a Borrower than such Borrower would
obtain in a comparable arms’ length transaction with a Person not affiliated
with or employed by a Borrower; provided, however, that Borrowers may in any
event pay reasonable compensation to any such employee or officer in the
ordinary course of Borrowers’ business consistent and commensurate with industry
custom and practice for the services provided by such Person.

Section 7.2 Restricted Payments. Make any Restricted Payment, except that a
Borrower may make (i) repurchases of treasury stock of such Borrower in an
aggregate amount not to exceed

 

37



--------------------------------------------------------------------------------

Two Hundred Fifty Thousand Dollars ($250,000) in an calendar year and
(ii) regularly scheduled payments of principal and interest on the Subordinated
Debt, so long as no Default or Event of Default exists on the date of such
repurchase or payment (after giving effect to the making of such payment).

Section 7.3 Indebtedness. Borrow any monies or create any Debt except for
Permitted Indebtedness.

Section 7.4 Guaranties. Guaranty or assume or agree to become liable in any way,
either directly or indirectly, for any additional indebtedness or liability of
others except to endorse checks or drafts in the ordinary course of business.

Section 7.5 Nature of Business. Engage in any business other than the business
in which such Borrower currently is engaged or make any material change in the
nature of the financings which such Borrower extends, (including without
limiting the generality of the foregoing, matters relating to size, type, term,
nature and dollar amount).

Section 7.6 Negative Pledge. Assign, discount, pledge or grant a Lien in or
encumber any Collateral.

Section 7.7 Investments. Make any investments in any other Person; or enter into
any new business activities or ventures not related to such Borrower’s business
existing as of Closing Date; or create or form any Subsidiary.

Section 7.8 Compliance with Formula. Permit the aggregate amount of all Advances
outstanding at any time to exceed the Borrowing Base.

Section 7.9 Acquisitions. Except as provided in Section 7.14, acquire any
Property from or Equity Interests in any Person.

Section 7.10 Use of Proceeds. Use the proceeds of any loan or advance made by
Agent or Lenders hereunder for purposes other than as permitted pursuant to this
Agreement.

Section 7.11 Amendment to Subordinated Debt. Amend or permit the amendment of
the documents and instruments evidencing Subordinated Debt or make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination provisions applicable to such Subordinated
Debt (including the applicable Subordination Agreements); provided however,
Borrowers may extend the maturity of any existing Subordinated Debt and all
Subordinated Debt incurred from and after the date of this Agreement shall be on
form promissory notes acceptable to Agent.

Section 7.12 Credit Card Agreements and Sale Agreements. (a) Amend or permit the
amendment of any Credit Card Agreement or any Sale Agreement or (b) enter into
any additional Credit Card Agreements or additional Sale Agreements other than
those expressly contemplated in Section 4.20 and Section 6.14.

Section 7.13 Senior Management. Allow a Borrower to be managed directly or
indirectly by any Person other than senior management that manage such Borrower
as of the Closing Date or replacements reasonably acceptable to Agent.

 

38



--------------------------------------------------------------------------------

Section 7.14 Bulk Purchases. In any purchase transaction, purchase Receivables
in an aggregate amount exceeding One Hundred Thousand Dollars ($100,000) without
prior written consent of Agent.

ARTICLE 8

EVENTS OF DEFAULT

Each of the following events shall constitute an Event of Default under this
Agreement:

Section 8.1 Failure to Make Payments. The failure of Borrowers to make any
payment of principal or interest under the Notes or this Agreement or any other
payment hereunder or in respect of any other Obligation when due.

Section 8.2 Information, Representations and Warranties. Any financial
statement, written information furnished or representation or warranty,
certificates, document or instrument made or given by any Borrower herein or
furnished in connection herewith shall be false, misleading or incorrect in any
material respect the time made or deemed made or furnished, provided, however,
that should any representation or warranty by Borrowers under Section 4.1(a) be
false, misleading or incorrect with respect to the Receivables, such default
shall not, in itself, constitute an Event of Default so long as the aggregate
amount of such Receivables failing to meet the representations and warranties in
Section 4.1(a) at any time does not exceed Five Percent (5.0%) of the
Receivables.

Section 8.3 Covenants and Agreements. The failure of Borrowers to observe,
perform or comply with any covenant, agreement or provision of this Agreement or
any other Credit Document.

Section 8.4 Collateral. Agent’s security interest in and Lien upon any portion
of the Collateral shall for any reason cease to be a valid and subsisting first
priority and only security interest and Lien on such Collateral.

Section 8.5 Defaults Under Other Agreements. Any default, breach by any Borrower
under or termination of (a) any Credit Card Agreement or any Sale Agreement or
(b) any other agreement to which such Borrower is a party and with respect to
which the amount claimed exceeds Two Hundred Fifty Thousand Dollars ($250,000).

Section 8.6 Certain Events. The occurrence of any of the following with respect
to any Borrower:

(a) Voluntary Proceedings. It shall (i) apply for or consent to the appointment
of a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due as defined in the United States Bankruptcy Code, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code, (v) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code, or (vi) take any action for the
purpose of effecting any of the foregoing.

(b) Involuntary Proceeding. A proceeding or case shall be commenced against it
without its application or consent in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of it, (ii) the

 

39



--------------------------------------------------------------------------------

appointment of a trustee, receiver, custodian, liquidator or the like for it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case shall continue undismissed or unstayed and in effect, for a period of Forty
Five (45) days, or an order for relief against it shall be entered in an
involuntary case under the Bankruptcy Code.

(c) Reportable and Other Events. (i) The occurrence of any Reportable Event
which Agent determines in good faith constitutes grounds for the termination of
any Plan by the PBGC or for the appointment by the United States District Court
of a trustee to administer any Plan; (ii) the institution by the PBGC of
proceedings to terminate any Plan; or (iii) the failure of Borrower, or any
Subsidiary to meet the minimum funding standards established in Section 412 of
the Internal Revenue Code of 1986, as amended.

Section 8.7 Possession of Collateral. A judgment creditor of any Borrower shall
take possession or file proceedings to attempt to take possession of any of the
Collateral by any means including without limitation, by levy, distraint,
replevin, self-help, seizure or attachment.

Section 8.8 Credit Documents. An event of default following the expiration of
any cure period (however defined) shall occur under any Credit Document or under
any other security agreement, guaranty, mortgage, deed of trust, assignment or
other instrument or agreement securing or supporting any obligation of any
Borrower under this Agreement or under the Notes.

Section 8.9 Hedging Agreements. Any default by Borrowers under any Hedging
Agreement.

Section 8.10 Material Adverse Change. A material adverse change in the business,
operations, property (including the Collateral), prospects or financial
condition of any Borrower shall occur.

Section 8.11 Change of Ownership. The occurrence of a Change of Ownership
without the prior written consent of Agent.

ARTICLE 9

REMEDIES OF AGENT AND WAIVER

Section 9.1 Agent’s Remedies. Upon the occurrence of any Event of Default or
Default, Agent may, or at the direction of Required Lenders shall, cease making
Advances hereunder. Upon the occurrence of an Event of Default, Agent may, or at
the direction of Required Lenders shall, (i) immediately terminate this
Agreement or (ii) declare the Obligations immediately due and payable without
presentment, notice of dishonor, protest or further notice of any kind, all of
which Borrowers hereby expressly waive. Upon such occurrence and/or declaration,
Agent shall have, in addition to the rights and remedies given to it by the
Notes, this Agreement and the other Credit Documents, all the rights and
remedies of a secured party as provided in the UCC (regardless of whether such
Code has been adopted in the jurisdiction where such rights and remedies are
asserted) and without limiting the generality of the foregoing, and without
demand of performance and without other notice (except as specifically required
by the Notes, this Agreement or the documents executed in connection herewith)
or demand whatsoever to Borrowers, all of which are hereby expressly waived,
Agent may, in addition to all the rights conferred upon it by law, exercise one
or more of the following rights successively or concurrently: (a) to take
possession of the Collateral, or

 

40



--------------------------------------------------------------------------------

any evidence thereof, proceeding without judicial process or by judicial process
(without a prior hearing or notice thereof, which Borrowers hereby expressly
waive), (b) to lawfully dispose of the whole or any part of the Receivables or
any other Collateral, or any other personal Property, instrument or document
pledged as security for any Obligation at public or private sale, without
advertisement or demand upon Borrowers, or upon any obligor of Receivables, the
Collateral, or any other security, the same being hereby waived, except to the
extent otherwise required by law, with the right on the part of Agent or their
respective nominees to become the purchaser thereof as provided by law
absolutely freed and discharged from any equity of redemption, and all trusts
and other claims whatsoever; (c) after deduction of all reasonable legal and
other costs and expenses permitted by law, including attorneys’ fees, to apply
the Collateral or all or any portion of proceeds thereof on account of, or to
hold as a reserve against, all Obligations; and (d) to exercise any other rights
and remedies available to it by law or agreement. Any remainder of the proceeds
after indefeasible satisfaction in full of the Obligations shall be distributed
as required by applicable law. Notice of any sale or disposition of Collateral
shall be given to Borrowers at least Ten (10) days before any intended public
sale or the time after which any intended private sale or other disposition of
the Collateral is to be made, which Borrowers agree shall be reasonable notice
of such sale or other disposition. Notwithstanding the foregoing, upon the
occurrence of an Event of Default described in Section 8.6(a) or (b) hereof, the
Commitments shall immediately terminate and the Loan made pursuant to this
Agreement and all other Obligations, together with all accrued interest, shall
be immediately due and payable in full without presentment, demand, or protest
or notice of any kind, all of which Borrowers hereby expressly waive.

Section 9.2 Waiver and Release by Borrowers. To the extent permitted by
applicable law, each Borrower: (a) waives (i) presentment and protest of the
Notes and this Agreement or any Receivables held by Agent on which any Borrower
is any way liable and (ii) notice and opportunity to be heard, after
acceleration in the manner provided in Article 9 of this Agreement, before
exercise by Agent of the remedies of self-help or set-off permitted by law or by
any agreement with any Borrower, and except where required hereby or by law,
notice of any other action taken by Agent; and (b) releases Agent, Lenders and
their respective officers, attorneys, agents and employees from all claims for
loss or damage caused by any act or omission on the part of Agent, Lenders or
their respective officers, attorneys, agents and employees, except willful
misconduct or gross negligence.

Section 9.3 No Waiver. Neither the failure nor any delay on the part of Agent or
any Lender to exercise any right, power or privilege under the Notes or this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other further exercise of
any right, power or privilege.

Section 9.4 Application of Proceeds. Notwithstanding any other provisions of
this Agreement or any other Credit Document to the contrary, following
acceleration of the Obligations after the occurrence of an Event of Default, all
amounts collected or received by Agent or any Lender on account of the
Obligations (whether in an insolvency or bankruptcy case or proceeding or
otherwise) or any other amounts outstanding under any of the Credit Documents or
in respect of the Collateral shall be paid over or delivered as follows:

FIRST, to the payment of all costs, fees, expenses, and other amounts owing to
Agent, pursuant to Section 10.7, in connection with enforcing the rights of
Agent and Lenders under the Credit Documents, any protective advances made by
Agent with respect to the Collateral under or pursuant to the terms of the
Credit Documents;

 

41



--------------------------------------------------------------------------------

SECOND, to payment of any costs, fees or expenses owed to Agent or to any WFPC
Affiliate hereunder or under any other Credit Document;

THIRD, to the payment of all costs, fees, expenses of each of Lenders owing
hereunder in connection with enforcing its rights under the Credit Documents;

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to Lenders hereunder (excluding amounts relating to Bank
Products);

FIFTH, to the payment of the outstanding principal amount of the Obligations
(excluding amounts relating to Bank Products);

SIXTH to the payment of all liabilities and obligations now or hereafter arising
from or in connection with respect to any Bank Products, any fees, premiums and
scheduled periodic payments due with respect thereto and any interest accrued
thereon;

SEVENTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through ‘SIXTH”
above; and

EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of Lenders shall receive an amount equal to
its pro rata share (based on the proportion that its then outstanding Loans and
Obligations outstanding of amounts available to be applied pursuant to clauses
“THIRD,” “FOURTH,” “FIFTH,” “SIXTH” and “SEVENTH” above.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Indemnification and Release Provisions. Each Borrower hereby agrees
to defend Agent, Lenders and their directors, officers, agents, employees and
attorneys from, and hold each of them harmless against, any and all losses,
liabilities (including without limitation settlement costs and amounts, transfer
taxes, documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation, reasonable fees and disbursements of attorneys, incurred by
any of them arising out of or in connection with or by reason of this Agreement,
the making of the Loan or any Collateral, or any other Credit Document, or
related transaction, including without limitation, any and all losses,
liabilities, claims, damages, interests, judgments, costs or expenses relating
to or arising under any Consumer Finance Laws or Environmental Control Statute
or the application of any such statute to Borrowers’ properties or assets. Each
Borrower hereby releases Agent, Lenders and their respective directors,
officers, agents, employees and attorneys from any and all claims for loss,
damages, costs or expenses caused or alleged to be caused by any act or omission
on the part of any of them, other

 

42



--------------------------------------------------------------------------------

than such loss, damage cost or expense which has been determined by a court of
competent jurisdiction to have been caused by the gross negligence or willful
misconduct of Agent and Lenders. All obligations provided for in this
Section 10.1 shall survive any termination of this Agreement or the Commitments
and the repayment of the Loan.

Section 10.2 Amendments.

(a) Neither the amendment nor waiver of any provision of this Agreement or any
other Credit Document, nor the consent to any departure by Borrowers therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, or if Lenders shall not be parties thereto, by the
parties thereto and consented to by the Required Lenders, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no amendment, waiver
or consent shall unless in writing and signed by all Lenders, do any of the
following: (a) modify the definition of Maximum Principal Amount, (b) modify the
Commitments of Lenders or subject Lenders to any additional obligations,
(c) except as otherwise expressly provided in this Agreement, reduce the
interest on any Note, (d) postpone any date fixed for any payment in respect of
principal of, or interest on, any Note or any fees hereunder, (e) change the
percentage of the Commitments, or any minimum requirement necessary for Lenders
or the Required Lenders to take any action hereunder, (f) amend or waive this
Section 10.2, or change the definition of Required Lenders, (g) except as
otherwise expressly provided in this Agreement, and other than in connection
with the financing, refinancing, sale or other disposition of any Property of
Borrowers permitted under this Agreement, release any Liens in favor of Lenders
on any portion of the Collateral, (h) permit Borrowers to delegate, transfer or
assign any of its, his or her obligations to any Lender, (i) release or
compromise the obligations of Borrowers to any Lender, or (j) amend the
definition of “Advance Rate” or “Borrowing Base” (or any defined term used in
either such definition), or increase any advance rate, and, provided, further,
that no amendment, waiver or consent affecting the rights or duties of Agent
under any Credit Document shall in any event be effective, unless in writing and
signed by Agent, as applicable, in addition to Lenders required hereinabove to
take such action. Notwithstanding any of the foregoing to the contrary, the
consent of Borrowers shall not be required for any amendment, modification or
waiver of the provisions of Article 11. In addition, Borrowers and Lenders
hereby authorize Agent to modify this Agreement by unilaterally amending or
supplementing Schedule I from time to time in the manner requested by Borrowers,
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided, however, that Agent shall promptly
deliver a copy of any such modification to Borrowers and each Lender. Without
regard to any other provision hereof, if any Lender (for such purpose, a
“Dissenting Lender”) dissents to any action Agent desires to take requiring
either the unanimous consent of Lenders or the consent of Required Lenders or
fails to respond to Agent within Five (5) Business Days of Agent’s request for a
consent, either Borrowers (if no Event of Default or Default is outstanding and
with the prior written consent of Agent, in its sole and absolute discretion) or
Agent may compel such Dissenting Lender to assign its entire Commitment (either
to one or more existing Lenders or other financial institution(s) who is to
become a Lender pursuant to the terms hereof) so long as (i) such Dissenting
Lender receives written notice of such intended assignment (and the proposed
effective date thereof) within One Hundred Twenty (120) days of its providing
its dissent to Agent or such Dissenting Lender failing to respond to Agent
within the required Five (5) Business Day period and the effective date of such
intended assignment is not later than Ten (10) days thereafter and (ii) the
Dissenting Lender receives full payment on the effective date of such assignment
of its entire portion of the outstanding Obligations, with accrued interest and
unpaid fees to such date (but excluding any otherwise applicable early
termination fee under Section 2.8(a) hereof).

 

43



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in clause (a) above, any other provision
of this Agreement or whether there exists a Default or Event of Default, Agent
may at its discretion and without the consent of Required Lenders, voluntarily
permit the outstanding Advances at any time to exceed the Borrowing Base by up
to Five Percent (5.0%) of the Borrowing Base, but in no event in excess of the
Maximum Principal Amount (the “Out of Formula Loans”).

(c) If Agent is willing in its sole and absolute discretion to permit such Out
of Formula Loans, such Out of Formula Loans shall be payable on demand and shall
bear interest at Two and a Half Percent (2.50%) per annum above the rate
otherwise applicable to the Advances; provided, however, that, if Agent, on
behalf of Lenders, permits Out of Formula Loans (and thereafter continues to
make, on behalf of Lenders, Advances under such conditions), neither Agent nor
Lenders shall be deemed to have changed the limits contained in Section 2.1.

Section 10.3 APPLICABLE LAW. THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL, TOGETHER WITH ALL MATTERS ARISING HEREUNDER OR
RELATED HERETO, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF IOWA.

Section 10.4 Notices. All communications provided for hereunder shall be in
writing and shall be deemed to have been delivered, if delivered in person, or
sent by certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier or by facsimile, as follows:

If to Agent:

Wells Fargo Preferred Capital, Inc.

123 South Broad Street, 7th Floor

MAC: Y1379-075

Philadelphia, Pennsylvania 19109

Attn: Mr. William M. Laird, Senior Vice President

Facsimile: (215) 670-6120

With a copy to:

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania 19103

Attn: Kevin J. Baum, Esquire

Facsimile: (215) 832-5612

If to Borrowers:

Dent-A-Med Inc.

203 East Emma Avenue

Springdale, Arkansas 72764

Attn: Mr. Cliff Scogin

Facsimile: (479) 751-9055

 

44



--------------------------------------------------------------------------------

With a copy to:

Conner & Winters, LLP

4000 One Williams Center

Tulsa, Oklahoma 74172

Attn: Gentra Abbey Sorem, Esquire

Facsimile: (918) 586-8696

If to any Lender:

To the address set forth on Schedule I

or to such other address as any party shall specify to the other party in
writing in accordance with this Section 10.4.

Section 10.5 Termination and Release. This Agreement shall not terminate until
all amounts due under the Notes, this Agreement and any other Credit Document
and other Obligations, together with all interest and costs due, shall have been
indefeasibly paid in full and the Commitments have expired or otherwise have
been terminated. Upon such termination and payment of amounts owing under this
Agreement, the Collateral securing the Loan, the Notes, this Agreement and the
other Obligations shall be released from the provisions of this Agreement and
any right, title and interest of Agent in or to the same shall cease.
Thereafter, Agent agrees to deliver to Borrowers such documents as Borrowers are
required to release of record any security interest or lien of Agent in the
Collateral.

Section 10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Signature by facsimile or electronic transmission shall
bind the parties hereto.

Section 10.7 Costs, Expenses and Taxes. Borrowers agree to pay immediately upon
demand out-of-pocket expenses and reasonable legal fees of Agent related to the
preparation, negotiation, documentation, execution, filing or delivery of this
Agreement or any other Credit Document and any and all waivers, amendments or
modifications of any of the Credit Documents or any of the terms and provisions
thereof and any and all audits and required inspections permitted under this
Agreement or any other Credit Documents. Borrowers shall also pay immediately
upon demand therefor all fees (including without limitation, legal fees and
expenses), costs and other expenses incurred in connection with collection of
the Loan, the maintenance or preservation of the security interest in the
Collateral, the sale, disposition or other realization on the Collateral, or the
enforcement of Agent’s and Lenders’ rights hereunder or under any Credit
Document, including, without limitation, such fees, costs and expenses incurred
by Agent which Agent, in its reasonable business judgment, deems reasonably
necessary to preserve or protect the business conducted by Borrowers, the
Collateral, or any portion thereof. In addition, Borrowers shall also pay any
and all

 

45



--------------------------------------------------------------------------------

stamp and other taxes or filing fees payable or determined to be payable in
connection with the execution and delivery of the Notes and this Agreement, the
Collateral and other documents to be delivered hereunder, and agrees to save
Agent and Lenders harmless from and against any and all liabilities with respect
to or resulting from any delay in payment or omission to pay such taxes.

Section 10.8 Participations and Assignments.

(a) This Agreement shall bind and inure to the benefit of each signatory, its
successors and assigns; provided, however that, Borrowers shall not have the
right to assign or delegate their obligations and duties under this Agreement or
any other Credit Documents or any interest therein except with the prior written
consent of Agent and Lenders.

(b) Notwithstanding subsection (c) of this Section 10.8, nothing herein shall
restrict, prevent or prohibit any Lender from (i) pledging its Loans hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank or (ii) granting assignments or participations in such
Lender’s Loans hereunder to its parent and/or to any affiliate of such Lender or
to any existing Lender or affiliate thereof. Any Lender may make, carry or
transfer Loans at, to or for the account of, any of its branch offices or the
office of an affiliate of such Lender except to the extent such transfer would
result in increased costs to Borrower.

(c) Each Lender may, with the prior written consent of Agent and (if no Default
or Event of Default is outstanding) with the consent of Borrowers, assign to one
or more banks or other financial institutions all or a portion of its rights and
obligations under this Agreement and the Notes. In connection with each
assignment: (i) the parties thereto shall execute and deliver to Agent, for its
acceptance (if properly completed and executed in accordance with the terms
hereof) and recording in its books and records, an Assignment and Acceptance,
together with any Note or Notes subject to such assignment and a processing and
recordation fee of Three Thousand Five Hundred Dollars ($3,500) to be paid by
the assignee, (ii) no such assignment shall be for less than Twenty Million
Dollars ($20,000,000) or, if less, the entire remaining Commitment of such
Lender, each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of both the
Commitment of such Lender and all Loans of such Lender. Upon such execution and
delivery of the Assignment and Acceptance to Agent, from and after the date
specified as the effective date in the Assignment and Acceptance (“Acceptance
Date”), (x) the assignee thereunder shall be a party hereto, and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, such assignee shall have the rights and obligations
of a Lender hereunder and (y) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights it may
have pursuant to Section 10.1 which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(d) Within Two (2) Business Days after demand by Agent, Borrowers shall execute
and deliver to Agent in exchange for any surrendered Note or Notes (which the
assigning Lender agrees to promptly deliver to Borrowers) a new Note or Notes to
the order of the assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Note or Notes to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder.

 

46



--------------------------------------------------------------------------------

Such new Note or Notes shall re-evidence the indebtedness outstanding under the
old Notes or Notes and shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes and shall otherwise
be in substantially the form of the Note or Notes subject to such assignments.

(e) Each Lender may, with the prior written consent of Agent, but without the
consent of any other Lender or Borrowers, sell participations to one or more
parties (a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it); provided that if such Lender obtains the consents required under this
clause (e) then (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to Borrowers hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) Borrowers,
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) such Lender shall not transfer, grant, assign or sell any
participation under which the Participant shall have rights to approve any
amendment or waiver of this Agreement.

(f) Each Lender agrees that, without the prior written consent of Borrowers and
Agent, it will not make any assignment or sell a participation hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Advance, Note or other
Obligation under the securities laws of the United States of America or of any
jurisdiction.

(g) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, Agent or such Lender may disclose any
information in its possession regarding Borrowers, their finances and/or
Collateral. By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

47



--------------------------------------------------------------------------------

Section 10.9 Effectiveness of Agreement. Anything to the contrary in this
Agreement notwithstanding, the provisions hereof shall not be effective until
this Agreement is: (a) duly executed, and delivered by authorized officers of
Borrowers to Agent; and (b) duly signed by an authorized officer of Agent.

Section 10.10 JURISDICTION AND VENUE. IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWERS
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN POLK COUNTY, IOWA AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH
JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING
IN SUCH COUNTY. BORROWERS AGREE THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING
MAY BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF, BY REGISTERED MAIL,
POSTAGE PREPAID, TO BORROWERS.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO
ENTER INTO THIS AGREEMENT.

Section 10.12 REVIEW BY COUNSEL. BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND,
SPECIFICALLY, SECTIONS 10.10 AND 10.11 HEREOF, AND FURTHER ACKNOWLEDGE THAT THE
MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURISDICTION AND VENUE OBJECTION
AND JURY TRIAL HAVE BEEN FULLY EXPLAINED TO BORROWERS BY THEIR COUNSEL.

Section 10.13 Exchanging Information. Agent, Lenders, Wells Fargo & Company,
Wells Fargo Financial, Inc. and all direct and indirect subsidiaries of Agent,
Lenders, Wells Fargo & Company or Wells Fargo Financial, Inc. may exchange and
share any and all information they may have in their possession regarding
Borrowers and their Affiliates with Agent’s and Lenders’ prospective
participants, affiliates, accountants, lawyers and other advisors, Agent,
Lenders, Wells Fargo & Company, Wells Fargo Financial, Inc. and all direct and
indirect subsidiaries of Agent, Lenders, Wells Fargo & Company or Wells Fargo
Financial, Inc., and Borrowers waive any right of confidentiality it may have
with respect to such exchange of such information.

Section 10.14 Patriot Act Notice. Agent hereby notify Borrowers that pursuant to
the requirements of the Patriot Act, Agent and Lenders are required to obtain,
verify and record information that identifies Borrowers, including their legal
names, address, tax ID numbers and other information that will allow Agent and
Lenders to identify Borrowers in accordance with the Patriot Act.

Section 10.15 Acknowledgment of Receipt. Each Borrower acknowledges receipt of a
copy of this Agreement, the Notes, each Credit Document and each other document
and agreement executed by Borrowers in connection with the Agreement or the
Obligations.

 

48



--------------------------------------------------------------------------------

Section 10.16 Advertisement. Each Lender and each Borrower hereby authorizes
Agent to publish the name of such Lender and Borrower, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the title and role of each party to this
Agreement and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which Agent elects to
submit for publication (“Press Release”). With respect to any of the foregoing,
Agent shall provide Lenders and Borrowers with an opportunity to review and
confer with Agent regarding the contents of any Press Release prior to its
submission for publication.

ARTICLE 11

AGENT

Section 11.1 Appointment of Agent.

(a) Each Lender hereby designates Wells Fargo Preferred Capital, Inc. as Agent
to act as herein specified. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of a Note or participation, shall be deemed
irrevocably to authorize Agent to take such action on its behalf under the
provisions of this Agreement and the Notes and any other Credit Documents and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto. Agent shall hold all
Collateral and all payments of principal, interest, fees (other than any fees
payable solely for the account of Agent), charges and expenses received pursuant
to this Agreement or any other Credit Document for the ratable benefit of
Lenders except as otherwise provided herein. Agent may perform any of its duties
hereunder by or through its agents or employees.

(b) The provisions of this Article 11 are solely for the benefit of Agent and
Lenders, and Borrowers shall not have any rights as a third party beneficiary of
any of the provisions hereof (except for the applicable provision of
Section 11.9(a)). In performing its functions and duties under this Agreement,
Agent shall act solely as agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for Borrowers.

Section 11.2 Nature of Duties of Agent. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. Neither
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such hereunder or in connection
herewith, unless caused by its or their gross negligence or willful misconduct.
The duties of Agent shall be mechanical and administrative in nature; Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender; and nothing in this Agreement, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of this Agreement except as expressly set forth herein.

Section 11.3 Lack of Reliance on Agent.

(a) Independently and without reliance upon Agent, each Lender, to the extent it

 

49



--------------------------------------------------------------------------------

deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial or other condition and affairs of Borrowers in
connection with the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of Borrowers, and, except as
expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of Advances or at any time or times thereafter.
In addition to the foregoing, Agent agrees to provide summary reports to Lenders
in connection with inspections and audits performed under Section 6.3 for
informational purposes only and Agent shall not be responsible for the accuracy
of any information contained therein.

(b) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement, the Notes, the Credit Documents or
the financial or other condition of Borrowers. Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or the Notes, or the financial
condition of Borrowers, or the existence or possible existence of any Default or
Event of Default, unless specifically requested to do so in writing by any
Lender.

Section 11.4 Certain Rights of Agent. Without limiting Agent’s rights and
discretion under any provision hereof, Agent shall have the right to request
instructions from the Required Lenders or, as required, each of Lenders. If
Agent shall request instructions from the Required Lenders or each of Lenders,
as the case may be, with respect to any act or action (including the failure to
act) in connection with this Agreement, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders or each of Lenders, as the case may be,
and Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders or each of
Lenders, as the case may be.

Section 11.5 Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, facsimile, telex teletype or telecopier message, e-mail
or other electronic transmission, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. Agent
may consult with legal counsel (including counsel for Borrowers with respect to
matters concerning Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 11.6 Indemnification of Agent. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent, in
proportion to its respective Commitment, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent in any way relating to or arising out of this
Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from Agent’s gross negligence
or willful misconduct.

 

50



--------------------------------------------------------------------------------

Section 11.7 Agent in its Individual Capacity. With respect to its obligation to
lend under this Agreement, the Advances made by it and the Notes issued to it
and all of its rights and obligations as a Lender hereunder and under other
Credit Documents, Agent shall have the same rights and powers hereunder as any
other Lender or holder of a Note or participation interests and may exercise the
same as though it was not performing the duties specified herein; and the terms
“Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity. Agent may accept deposits from, lend money to, acquire Equity
Interests in, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrowers or any Affiliate of Borrowers as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection with this Agreement and
otherwise without having to account for the same with Lenders.

Section 11.8 Holders of Notes. Agent may deem and treat the payee of any Note as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof shall have been filed with Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

Section 11.9 Successor Agent.

(a) Agent may, upon Five (5) Business Days notice to Lenders and Borrowers,
resign at any time (effective upon the appointment of a successor Agent pursuant
to the provisions of this Section 11.9(a)) by giving written notice thereof to
Lenders and Borrowers. Upon any such resignation, the Required Lenders shall
have the right, upon Five (5) days notice, to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within Thirty (30) days after the retiring
Agent’s giving of notice of resignation, then, upon Five (5) days notice, the
retiring Agent may, on behalf of Lenders, appoint a successor Agent, which shall
be a bank or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States of
America or of any State thereof, or any affiliate of such bank or trust or other
financial institution which is engaged in the banking business, having a
combined capital and surplus of at least Five Hundred Million Dollars
($500,000,000); provided, however, that Required Lenders may, upon Five (5) days
notice, replace any such successor Agent appointed by a retiring Agent.

(b) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. In the
event Agent or its assets are taken over by any state or federal agency having
jurisdiction over Agent or its assets, a majority of the Lenders other than
Agent may appoint a successor to Agent.

 

51



--------------------------------------------------------------------------------

Section 11.10 Collateral Matters.

(a) Each Lender authorizes and directs Agent to accept the other Credit
Documents for the benefit of Lenders. Agent is hereby authorized, on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action, in
its sole discretion, with respect to any Collateral or Credit Document which may
be necessary or appropriate to perfect and maintain perfected or enforce the
Liens upon the Collateral granted pursuant to this Agreement.

(b) Lenders hereby authorize Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent upon any Collateral (i) upon
termination of the Commitments and payment in immediately available funds and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting Collateral being sold or disposed of upon
receipt of the proceeds of such sale by Agent if the sale or disposition is
permitted under this Agreement or any other Credit Document or is made by Agent
in the enforcement of its rights hereunder following the occurrence of an Event
of Default or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all Lenders
hereunder; provided, however, that Agent may, in its discretion, upon request by
Borrowers, release Agent’s Liens on Collateral value in the aggregate not in
excess of Five Million Dollars ($5,000,000) during any one year period without
the prior written approval or authorization of any of the other Lenders. Upon
request by Agent at any time, Lenders will confirm in writing Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 11.10(b).

(c) Agent shall have no obligation whatsoever to Lenders or to any other Person
to assure that the Collateral exists or is owned by Borrowers or is cared for,
protected or insured or that the Liens granted to Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 11.10 or in any of the Credit Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

Section 11.11 Delivery of Information. Agent shall not be required to deliver to
any Lender originals or copies of any documents, instruments, agreements,
notices, communications or other information received by Agent from Borrowers,
the Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (a) as specifically provided
in this Agreement or any other Credit Document and (b) as requested from time to
time in writing by any Lender with respect to documents, instruments, notices or
other written communications from Borrowers received by and in the possession of
Agent.

Section 11.12 Defaults. Agent shall not be deemed to have knowledge of the
occurrence of a Default or Event of Default (other than the non-payment of
principal of or interest on the Loan to the extent the same is required to be
paid to Agent for the account of Lenders) unless Agent has actual knowledge
thereof or has received notice from a Lender or Borrowers specifying such
Default

 

52



--------------------------------------------------------------------------------

or Event of Default and stating that such notice is a “Notice of Default.” In
the event that Agent has such knowledge of or receives such a notice of the
occurrence of a Default or Event of Default, Agent shall give prompt notice
thereof to Lenders. Agent shall (subject to Article 9) take such action with
respect to such Default or Event of Default or refrain from taking such action,
with respect to such Default or Event of Default as Agent shall deem advisable
in the best interest of Lenders and shall, without limiting Agent’s rights or
discretion under this Agreement, use reasonable efforts under the circumstances
to consult with Lenders before taking any material enforcement action; and
provided further that Agent shall not be required to take any such action which
it determines to be contrary to law.

ARTICLE 12

INTER-BORROWER PROVISIONS

Section 12.1 Certain Borrower Acknowledgments and Agreements.

(a) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive this credit facility on favorable terms granted by this Agreement and
other Credit Documents which would not have been available to an individual
Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure this credit facility which each Borrower may utilize
directly and which receive the credit support of the other Borrowers as
contemplated by this Agreement and the other Credit Documents.

(b) Agents and Lenders have advised Borrowers that they are unwilling to enter
into this Agreement and the other Credit Documents and make available this
credit facility extended hereby to any Borrower unless each Borrower agrees,
among other things, to be jointly and severally liable for the due and proper
payment of the Obligations of each other Borrower under this Agreement and other
Credit Documents. Each Borrower has determined that it is in its best interest
and in pursuit of its purposes that it so induce Agents and Lenders to extend
credit pursuant to this Agreement and the other Credit Documents executed in
connection herewith (i) because of the desirability to each Borrower of this
credit facility, the interest rates and the modes of borrowing available
hereunder, (ii) because each Borrower may engage in transactions jointly with
other Borrowers and (iii) because each Borrower may require, from time to time,
access to funds under this Agreement for the purposes herein set forth.

(c) Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement and the other Credit Documents
(including, without limitation, the inter-Borrower arrangement set forth in this
Section 12.1) will have, assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they fall
due for payment and that the sum of its debts is not and will not then be
greater than all of its Property at a fair valuation, that such Borrower has,
and will have, access to adequate capital for the conduct of its business and
the ability to pay its debts from time to time incurred in connection therewith
as such debts mature and that the value of the benefits to be derived by such
Borrower from the access to funds under this Agreement (including, without
limitation, the inter-Borrower arrangement set forth in this Section 12.1) is
reasonably equivalent to the obligations undertaken pursuant hereto.

 

53



--------------------------------------------------------------------------------

(d) Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Obligations incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Obligations and (d) all inter-Borrower obligations pursuant to this Section 12.
Borrower Agent shall make copies of such records available to Agents, upon
request.

Section 12.2 Maximum Amount of Joint and Several Liability. To the extent that
applicable law otherwise would render the full amount of the joint and several
obligations of any Borrower hereunder and under the other Credit Documents
invalid or unenforceable, such Borrower’s obligations hereunder and under the
other Credit Documents shall be limited to the maximum amount which does not
result in such invalidity or unenforceability, provided, however, that each
Borrower’s obligations hereunder and under the other Credit Documents shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof or thereof, as if this Section 12.2 were not a part of this
Agreement.

Section 12.3 Authorization of Borrower Agent by Borrowers:

(a) Each Borrower hereby irrevocably authorizes Borrower Agent to give notices,
make requests, make payments, receive payments and notices, give receipts and
execute agreements, make agreements or take any other action whatever on behalf
of such Borrower under and with respect to any Credit Document and each Borrower
shall be bound thereby. This authorization is coupled with an interest and shall
be irrevocable, and Agents may rely on any notice, request, information supplied
by Borrower Agent, every document executed by Borrower Agent in respect of
Borrowers or any thereof as if the same were supplied, made or taken by any or
all Borrowers. Without limiting the generality of the foregoing, the failure of
one or more Borrowers to join in the execution of any writing in connection
herewith shall not, unless the context clearly requires, relieve any such
Borrower from obligations in respect of such writing.

(b) Borrowers acknowledge that the credit facility provided hereunder is on
terms more favorable than any Borrower acting alone would receive and that each
Borrower benefits directly and indirectly from all Advances hereunder.

[SIGNATURES ON FOLLOWING PAGE(S)]

 

54



--------------------------------------------------------------------------------

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

Dated the date and year first set forth above.

 

BORROWERS:     DENT-A-MED INC.       By:   /s/ Clifton C. Scogin       Name:  
Clifton C. Scogin       Title:   CFO     DENT-A-MED RECEIVABLES CORPORATION    
  By:   /s/ Thomas W. Center       Name:   Thomas W. Center       Title:   Pres
& CEO     HC RECOVERY, INC.       By:   /s/ T. Warren Center       Name:   T.
Warren Center       Title:   Pres & CEO

 

 

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

S-1



--------------------------------------------------------------------------------

AGENT AND LENDER:     WELLS FARGO PREFERRED CAPITAL, INC.       By:   /s/
William M. Laird         William M. Laird, Senior Vice President

 

 

 

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

S-2



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Annual Compliance Certificate Exhibit B:    Form of
Availability Statement Exhibit C:    Form of Request for Advance

 

SCHEDULES

 

Schedule I:    Lenders Schedule II:    Permitted Indebtedness Schedule III:   
Permitted Liens Schedule 4.2:    Organization and Good Standing Schedule 4.7:   
Litigation Schedule 4.10:    Taxes Schedule 4.12:    Investments Schedule 4.16:
   Business Locations Schedule 4.17:    Capital Stock Schedule 4.20:    Credit
Card Agreements and Sale Agreements



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

  

Commitment
Percentage

  

Commitment

Wells Fargo Preferred Capital, Inc.

123 South Broad Street, 7th Floor

MAC: Y1379-075

Philadelphia, Pennsylvania

Attn: Mr. William M. Laird, Senior Vice President

Facsimile: (215) 670-6120

   100%    $40,000,000